Exhibit 10.1


















PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(“AGREEMENT”)


BY AND BETWEEN
 
REXFORD INDUSTRIAL REALTY, L.P.,
a MARYLAND LIMITED PARTNERSHIP
(“BUYER”)


AND


CSHV RANCHO PACIFICA, LLC,
a DELAWARE LIMITED LIABILITY COMPANY
(“SELLER”)





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page
1.
Purchase and Sale of Property
1
2.
Purchase Price
1
3.
Conditions to Closing
2
 
(a)
Buyer’s Approvals
2
 
(b)
Notice of Disapproval
5
 
(c)
Additional Conditions Precedent
5
 
(d)
Waiver of Buyer’s Conditions to Closing
6
 
(e)
Return of Deposit
6
4.
Possession and Inspection
6
 
(a)
Possession
6
 
(b)
Inspection
6
 
(c)
Insurance
7
 
(d)
Reports
7
 
(e)
Tenants
8
 
(f)
Seller’s Access
8
5.
The Closing
8
 
(a)
The Closing Date
8
 
(b)
Deliveries through Escrow
8
 
(c)
Deliveries Outside Escrow
9
 
(d)
Notice to Tenants
9
 
(e)
Simultaneous Delivery; Conditions Concurrent
9
6.
Escrow
10
 
(a)
Opening of Escrow
10
 
(b)
Duties of Escrow Holder
10
 
(c)
Additional Provisions
10
 
(d)
No Extensions of Time
10
 
(e)
Reporting
10
7.
Costs
11
 
(a)
Seller
11
 
(b)
Buyer
11



i

--------------------------------------------------------------------------------



 
(c)
Termination
11
8.
Prorations and Deposits
11
 
(a)
Rent
11
 
(b)
Leasing Costs
12
 
(c)
Security Deposits
12
 
(d)
Utility Charges
12
 
(e)
Real Estate Taxes and Assessments
12
 
(f)
Tenant Common Area Charges
12
 
(g)
Other Apportionments
13
 
(h)
Preliminary Closing Adjustment
13
 
(i)
Post-Closing Reconciliation
13
 
(j)
Collection Cooperation
13
9.
Representations and Warranties
13
 
(a)
Buyer’s Representations and Warranties
14
 
(b)
Seller’s Representations and Warranties
15
 
(c)
Limitations on Seller’s Liability
16
 
(d)
Disclaimer of Seller Representations and Warranties
18
 
(e)
Release
21
10.
Remedies
22
 
(a)
REMEDIES FOR BUYER’S BREACH
22
 
(b)
Remedies for Seller’s Breach
22
 
(c)
Survival of Indemnities
23
11.
Buyer’s Obligations Pending Closing
23
12.
Seller’s Obligations Pending Closing
23
13.
Damage or Destruction
24
14.
Eminent Domain
24
15.
Commissions
25
16.
Publicity and Confidentiality
25
17.
Exculpation
26
18.
Execution of Documents by Seller
26
19
Sophistication of the Parties
26
20.
Notice
27
21.
Miscellaneous
29



ii

--------------------------------------------------------------------------------



 
(a)
Successors and Assigns
29
 
(b)
Amendments
29
 
(c)
Governing Law
30
 
(d)
Interpretation
30
 
(e)
No Obligation to Third Parties
30
 
(f)
Further Assurances
30
 
(g)
Merger of Prior Agreements
30
 
(h)
Enforcement
30
 
(i)
Time
30
 
(j)
Severability
31
 
(k)
No Waiver
31
 
(l)
Legal Representation
31
 
(m)
Schedules and Exhibits
31
 
(n)
Intentionally Omitted
31
 
(o)
Indemnity
31
 
(p)
Signer’s Warranty
32
 
(q)
No Offer or Binding Contract
32
 
(r)
Counterparts
32
 
(s)
Survival
32
 
(t)
1031 Exchange
33
 
(u)
SEC Reporting Requirements
33





iii

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is dated as of July 5, 2017 (the “Effective Date”), and is entered
into by and between REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited
partnership (“Buyer”), and CSHV RANCHO PACIFICA, LLC, a Delaware limited
liability company (“Seller”).
1.Purchase and Sale of Property. Seller hereby agrees to sell, and Buyer hereby
agrees to acquire, upon the terms and conditions herein stated, that certain
real property located in the City of Rancho Dominguez, County of Los Angeles,
State of California, which is more particularly described in Exhibit A (the
“Real Property”), together with:
(a)All buildings, improvements and other structures presently located on the
Real Property (the “Improvements”); provided, however, that “Improvements” shall
not include any fixtures or other improvements owned by “Tenants” (as
hereinafter defined);
(b)All personal property (excluding cash and software) owned by Seller, if any,
located in or on, and used exclusively in connection with the operation of, the
Real Property or the Improvements (the “Personal Property”);
(c)Any and all of Seller’s right, title and interest in and to the leases,
licenses and occupancy agreements, including amendments thereto, covering all or
any portion of the Real Property or Improvements (collectively the “Leases”) to
the extent such Leases are in effect at “Closing” (as hereinafter defined),
including any guaranties thereof and any security deposits thereunder in
Seller’s possession at Closing; and
(d)Any and all of Seller’s right, title and interest in and to any of the
following existing at the Closing (i) all assignable contracts and agreements
(collectively, the “Operating Agreements”) relating to the leasing, operation,
maintenance or repair of the Real Property, Improvements or Personal Property,
(ii) all assignable warranties and guaranties issued to Seller in connection
with the Improvements or the Personal Property, (iii) all assignable permits,
licenses, approvals and authorizations issued by any governmental authority in
connection with the Real Property, and (iv) the non‑exclusive use of the names
“Rancho Pacifica Industrial Park” and “Rancho Pacifica Park” (the property
described in this Paragraph 1(d) being sometimes herein referred to collectively
as the “Intangibles”).
The Real Property, Improvements, Personal Property, Leases and Intangibles are
collectively referred to hereinafter as the “Property.”
2.Purchase Price. The purchase price for the Property shall be Two Hundred Ten
Million Five Hundred Thousand Dollars ($210,500,000) (the “Purchase Price”),
payable as follows:
(a)No later than one (1) business day following the Effective Date, Buyer shall
deposit in “Escrow” (as hereinafter defined) with First American Title Insurance
Company, Attention: Maurice Neri (“Escrow Holder”), in an interest-bearing
account established by Escrow Holder (the “Escrow Account”), in cash or other
immediately available funds, the sum of Six




--------------------------------------------------------------------------------





Million Dollars ($6,000,000) (the “Deposit”). The Escrow Holder shall hold the
Deposit or any portion thereof in the Escrow Account, in accordance with the
terms and conditions of this Agreement. All interest on such sum shall be deemed
income of Buyer, and Buyer shall be responsible for the payment of all costs and
fees imposed on the Escrow Account. Nevertheless, all interest accrued on such
sum shall be held and disbursed with, and deemed to be a part of, the “Deposit”
for all purposes of this Agreement. At Closing, the Deposit and all interest
accrued thereon shall be applied toward the Purchase Price and paid through
Escrow to Seller. The Deposit is nonrefundable to Buyer except as expressly
provided in this Agreement.
(b)In any event or circumstance in which Buyer shall be entitled to the return
of the Deposit, the amount of One Hundred Dollars ($100.00) (“Independent
Consideration”) shall be withheld therefrom and delivered to Seller, which
amount the parties bargained for and agreed to as consideration for Seller’s
grant to Buyer of Buyer’s exclusive right to purchase the Property and to
terminate this Agreement pursuant to the terms hereof, and for Seller’s
execution, delivery and performance of this Agreement. The Independent
Consideration is in addition to and independent of any other consideration or
payment provided in this Agreement, is non-refundable under any circumstances,
and shall be retained by Seller notwithstanding any other provisions of this
Agreement.
(c)The balance of the Purchase Price, plus or minus any applicable prorations
pursuant to this Agreement, shall be deposited by Buyer into the Escrow Account
and shall be paid through Escrow to Seller at Closing in cash or other
immediately available funds not later than 2:00 p.m. Eastern time on the
“Closing Date” (hereafter defined).
(d)    Buyer shall have the right to cause the Purchase Price to be allocated
among the buildings and/or parcels comprising the Property in amounts determined
by Buyer in Buyer’s reasonable discretion by notice to Seller and Escrow Holder
of such allocation no later than ten (10) business days prior to the Closing
Date.
3.Conditions to Closing.
(a)Buyer’s Approvals. The “Due Diligence Period” shall expire at 5:00 p.m. on
July 10, 2017. Buyer’s obligation to consummate the transactions contemplated by
this Agreement (the “Transactions”) is subject to and conditioned upon Buyer’s
approval, deemed approval or waiver of the right to approve of the following
prior to the expiration of the Due Diligence Period:
(i)Title and Survey Review. The condition of the title to the Property. Seller
shall order an ALTA commitment for title insurance with respect to the Real
Property (the “Title Commitment”) prepared by First American Title Insurance
Company, Attention: Maurice Neri and Bobby Hatfield (the “Title Company”), and
Seller shall request that the Title Company deliver the Title Commitment,
together with copies of all documents referred to therein, to Buyer. Seller will
provide to Buyer the most current survey of the Property in Seller’s possession.
Buyer may, at Buyer’s sole cost and expense, obtain a current survey of the Real
Property (the “Survey”). It shall be a condition to Closing that the Title
Company shall be committed to issue to Buyer an ALTA standard coverage Owner’s
Policy of Title Insurance, or, if


2

--------------------------------------------------------------------------------





Buyer elects, an ALTA extended coverage Owner’s Policy of Title Insurance, in an
amount equal to the Purchase Price and insuring title to the Property is vested
in Buyer, subject only to the “Permitted Exceptions” (as hereinafter defined),
and including only the “Endorsements” (as hereinafter defined) (the “Title
Policy”). The following matters shall be deemed “Permitted Exceptions”: all
matters disclosed by the Title Commitment except only (A) those matters which
the Title Company has removed from the Title Commitment by written supplement
and (B) those matters which Seller has agreed in writing to cause to be removed
at or before Closing. The “Endorsements” shall include only those endorsements
which, prior to the expiration of the Due Diligence Period, the Title Company
has agreed in writing to include in the Title Policy or Seller has agreed in
writing to cause to be included in the Title Policy. To the extent that the
issuance of the Title Policy is conditioned on any act, the provision of any
information or the execution of any document by Seller (each a “Seller Title
Requirement”) which Seller has not expressly agreed to in writing, then, unless
Buyer shall have given notice of disapproval prior to the expiration of the Due
Diligence Period pursuant to Paragraph 3(b), Buyer shall be deemed to have
agreed to accept the Title Policy with the inclusion therein of any and all
additional qualifications and exceptions to coverage which the Title Company may
deem appropriate to include therein on account of such Seller Title Requirement,
each of which shall be deemed a Permitted Exception. Notwithstanding the
foregoing provisions of this Paragraph 3(a)(i), Seller agrees to cause the Title
Company to remove or discharge from record (which, for the avoidance of doubt,
includes Seller’s ability to bond over any item referenced in clause (y) below
(to Buyer’s reasonable satisfaction)) at or prior to Closing, (x) any mortgage,
deed of trust or other encumbrance evidencing outstanding indebtedness placed on
the Property by Seller and (y) any mechanic’s or materialman’s liens or any
other monetary liens affecting the Property that were created as a result of
acts or omissions taken or made by or on behalf of Seller (e.g., claims arising
from work commissioned by or on behalf of Seller) which may be discharged by the
payment of a fixed and ascertainable sum of money. Further, Seller hereby agrees
to provide to the Title Company at or prior to Closing (1) an owner’s affidavit
with respect to certain certifications as the Title Company may reasonably
require in order to issue the Title Policy and (2) a so-called “Gap Indemnity”
to the extent required by the Title Company in order to permit the Transactions
to close pursuant to a so-called “Gap Closing,” each in form and substance
reasonably agreed to by the Title Company and Seller prior to the expiration of
the Due Diligence Period. If, following the expiration of the Due Diligence
Period, Buyer receives an update to the Title Commitment (an “Updated Title
Commitment”), which Updated Title Commitment reflects exception(s) to title that
were not first disclosed on a prior Title Commitment (“New Title Exception(s)”),
then Buyer shall have until the sooner to occur of the Closing Date and one (1)
business day after receipt of any update to the Updated Title Commitment, to
notify Seller in writing (“Title Objection Notice”) of Buyer’s objection to any
New Title Exception (“Objectionable Exception(s)”). Any New Title Exception
which is not identified in Buyer’s Title Objection Notice shall be a Permitted
Exception. Within three (3) business days after receipt of the Title Objection
Notice (the parties agreeing that Closing shall be extended to accommodate such
period, if necessary), Seller shall notify Buyer in writing (the “Title Response
Notice”) whether or not Seller will cure any or all of such Objectionable
Exception(s); provided, however, that Seller shall have no obligation to cure,
or attempt to cure, any Objectionable Exception. Failure of Seller to give
notice to Buyer with respect to all or any Objectionable Exceptions shall be
deemed an election by Seller not to cure such objection(s). If


3

--------------------------------------------------------------------------------





Seller notifies Buyer that it will not cure any Objectionable Exception(s), or
such is deemed to be the case, then, prior to the sooner to occur of the Closing
Date and one (1) business day after Buyer’s receipt, or deemed receipt, of
Seller’s Title Response Notice, Buyer shall elect to either (i) waive in writing
the Buyer’s Objectionable Exception(s) and proceed to Closing (in which event
all Objectionable Exception(s) shall be considered Permitted Exceptions); or
(ii) terminate this Agreement by providing written notice of such termination to
Seller whereupon this Agreement shall automatically terminate and the provisions
of Paragraph 3(e) shall apply.
(ii)Lease Review. The Leases and all Tenants thereunder (the “Tenants”);
(iii)Condition of the Property. The condition of the Property, including, but
not limited to, the structure of the Improvements, the boundaries and dimensions
of the Real Property and Improvements, entitlements and permits relating to the
Property, the soils and environmental condition of the Property, the physical
and economic condition of the Property, the suitability of the Property for
Buyer’s intended use, and any and all other matters relating to the Property
deemed relevant by Buyer. Notwithstanding the foregoing, Buyer has had the
opportunity to review and approve the condition of the roofs and the structural
report that contains a scenario upper loss (SUL) of 21% or lower, and the
condition of the HVAC systems, and hereby waives any right to object to the same
or terminate this Agreement pursuant to Paragraph 3(b) as a result thereof;
(iv)Books and Records. All books and records relating to the Property in
Seller’s possession. Seller shall use good faith efforts to make such books and
records available for Buyer’s review. Notwithstanding anything to the contrary
in this Agreement, Seller shall not be obligated to provide Buyer with any of
Seller’s internal memoranda or reports, any financial projections, budgets or
appraisals, or any other confidential, proprietary or privileged information
(the “Confidential Information”). In addition, Seller shall not have any
liability, obligation or responsibility of any kind with respect to the content
or accuracy of any report, study, opinion, projection or analysis; and
(v)Operating Agreements. All Operating Agreements. If permitted under any
Operating Agreement, Seller shall, after expiration of the Due Diligence Period,
but prior to Closing, submit written notice to the applicable vendor(s) to
terminate (with a copy of such notice to be delivered to Buyer) any Operating
Agreement which Buyer has notified Seller in writing prior to the expiration of
the Due Diligence Period that Buyer does not wish to assume; provided that,
Seller shall not be obligated to terminate any Operating Agreement where such
termination would result in a default under such Operating Agreement, or where
Seller would incur any expense in connection with such termination; and provided
further that in any event, except for the “Terminable Operating Agreement” (as
hereinafter defined), Buyer shall indemnify, defend and hold harmless Seller and
the “Seller Parties” (as hereinafter defined) from any and all liability,
claims, demands, damages and costs (including attorney’s fees and expenses) on
account of any such termination or attempted termination of any Operating
Agreement. Such non-terminable Operating Agreements, if any, shall be assumed by
Buyer as of the Closing. If Seller provides notice to terminate any Operating
Agreement which Buyer has notified Seller in writing that Buyer does not wish to
assume, but such Operating Agreement


4

--------------------------------------------------------------------------------





cannot be effectively terminated until after the Closing Date (e.g., a service
contract may require at least thirty (30) days advance notice of termination
before its termination becomes effective), Buyer shall assume such Operating
Agreement as of the Closing until such termination becomes effective in
accordance with the terms and conditions of such Operating Agreement. The
foregoing to the contrary notwithstanding, Seller shall cause the following
Operating Agreements (the “Terminable Operating Agreement”) to be terminated at
Closing without liability or expense to Buyer: (1) the current property
management agreement for the Property, and (2) the listing agreement for the
Property.
(b)Notice of Disapproval. For purposes of this Paragraph 3, an approval which is
conditioned or qualified in any way shall be deemed a disapproval. If Buyer
disapproves of any of the items set forth in Paragraph 3(a), Buyer shall deliver
written notice of such disapproval to Seller and Escrow Holder prior to the
expiration of the Due Diligence Period (“Buyer’s Notice”) and this Agreement
shall automatically terminate and the provisions of Paragraph 3(e) shall apply.
In the event Buyer does not deliver a Buyer’s Notice to Seller prior to the
expiration of the Due Diligence Period, then Buyer shall be conclusively deemed
to have approved all of the items set forth in Paragraph 3(a), to have waived
any right to terminate this Agreement pursuant to this Paragraph 3(b) and to
have elected to proceed with the Transactions as set forth herein.
(c)Additional Conditions Precedent. Buyer’s obligation to consummate the
Transactions is also subject to and conditioned upon the satisfaction of the
following additional conditions:
(i)Tenant Estoppel Certificates. Receipt by Buyer prior to Closing of tenant
estoppel certificates addressed to Buyer, executed by Tenants with respect to
such Tenants’ Leases, and dated no earlier than sixty (60) days prior to
Closing, representing at least seventy-five percent (75%) of the occupied
rentable area of the Improvements, which shall include the Required Estoppels
(defined below) (the “Required Estoppel Percentage”), substantially in the form
attached hereto as Exhibit G (“Tenant Estoppel Certificates”); provided,
however, that (a) if the form of Tenant Estoppel Certificate attached hereto
requests information in addition to or different than that required to be given
pursuant to a Tenant’s Lease, this condition will be satisfied for such Tenant
if such Tenant executes an estoppel certificate in the form required pursuant to
such Tenant’s Lease and (b) Buyer agrees to accept a “Seller Estoppel
Certificate” (as hereinafter defined) in lieu of a Tenant Estoppel Certificate
for up to (but no more than) ten percent (10%) of the occupied rentable area of
the Improvements (the “Seller Estoppel Maximum”) in order to achieve the
Required Estoppel Percentage, provided that Seller shall not be entitled to
deliver Seller Estoppel Certificates in lieu of any of the Required Estoppels.
“Required Estoppels” means Tenant Estoppel Certificates for the following
Tenants: Command Logistics Services, Inc., Union Supply Company and Maran, Inc.
The foregoing condition precedent to deliver Tenant Estoppel Certificates and/or
Seller Estoppel Certificates (up to the Seller Estoppel Maximum) shall be
referred to herein as the “Tenant Estoppel Condition.” Seller shall use
reasonable efforts (but without obligation to incur any cost or expense or
institute any legal action) to obtain and deliver such Tenant Estoppel
Certificates. If any Tenant Estoppel Certificate includes material adverse
disclosures that were not previously disclosed in the applicable Lease, this
Agreement or any other document delivered to Buyer prior to the expiration of
the Due Diligence Period (each, a “Noncomplying Tenant Estoppel Certificate”),


5

--------------------------------------------------------------------------------





then Buyer shall have the right to object to such Noncomplying Tenant Estoppel
Certificate. If Buyer fails to deliver written notice to Seller setting forth
Buyer’s objections to any Noncomplying Tenant Estoppel Certificate within two
(2) business days after Buyer’s receipt thereof (which may be submitted to Buyer
in either the form proposed to be executed by such Tenant or as executed by such
Tenant, and which, notwithstanding Paragraph 20, may be delivered to Buyer via
electronic mail), then Buyer shall be conclusively deemed to have approved such
Noncomplying Tenant Estoppel Certificate. For any Tenant from whom Seller is
unable to obtain such a Tenant Estoppel Certificate, Seller may, but shall not
be obligated to, deliver to Buyer and Buyer shall accept (up to the Seller
Estoppel Maximum) a certificate from Seller with respect to such Tenant and such
Tenant’s Lease (“Seller Estoppel Certificate”) stating as of the date delivered
(1) to Seller’s actual knowledge, neither Seller nor the Tenant is in default
under the Lease except for the defaults specified in the Seller Estoppel
Certificate, (2) the date through which base rent under the Lease has been paid,
(3) the documents constituting the Lease and that, to Seller’s actual knowledge,
the Lease is in full force and effect and has not been supplemented or amended
except as set forth in such Lease documents, and (4) the amount of the security
deposit held by Seller for such Tenant. If, after Seller delivers such Seller
Estoppel Certificate with respect to a Tenant, Buyer receives a Tenant Estoppel
Certificate executed by such Tenant, the Seller Estoppel Certificate with
respect to such Tenant shall be of no force or effect and Seller shall have no
liability or obligation to Buyer on account thereof. The provisions of this
Agreement limiting the survival of Seller’s representations and warranties and
limiting Buyer’s recovery on account of any breach thereof shall apply to the
statements contained in all Seller Estoppel Certificates as if they were
representations and warranties set forth in Paragraph 9(b) of this Agreement. If
the Tenant Estoppel Condition has not been satisfied as of the date which is two
(2) business days immediately preceding the “Scheduled Closing Date” (as
hereinafter defined), then either Buyer or Seller may, by notice to the other
party given on or before the date that is the Scheduled Closing Date (but only
once during the term of this Agreement), elect to extend the Scheduled Closing
Date for a period not to exceed thirty (30) days in order for Seller to continue
its efforts to obtain the necessary Tenant Estoppel Certificates, in which event
the Scheduled Closing Date shall be the date that is the earlier of (i) thirty
(30) days following the Scheduled Closing Date and (ii) three (3) business days
following the date on which either party gives notice to the other that the
Tenant Estoppel Condition has been satisfied or waived in accordance with
Paragraph 3(d).
(d)Waiver of Buyer’s Conditions to Closing. If any condition to Buyer’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date or other applicable date, Buyer may nevertheless proceed to
Close, notwithstanding the non-satisfaction of such condition, in which event
Buyer shall be conclusively deemed to have waived any such condition.
(e)Return of Deposit. In the event of any termination of this Agreement pursuant
to this Paragraph 3, and provided the party initiating such termination is not
then in breach or default under this Agreement, Escrow shall be canceled, this
Agreement shall be terminated and become null and void, all parties hereto shall
be released from further performance of this Agreement (with the exception of
those provisions or paragraphs which recite that they survive termination of
this Agreement), and Escrow Holder shall return to Buyer all or any portion of
the Deposit deposited with Escrow Holder (except for the portion constituting
the Independent


6

--------------------------------------------------------------------------------





Consideration) and shall return to each party any and all documents which such
party had deposited with it.
4.Possession and Inspection.
(a)Possession. Buyer shall be entitled to possession of the Property, subject to
the rights of all Tenants, on the Closing Date.
(b)Inspection. Between the Effective Date and the Closing Date (provided that
Buyer’s access to the Property following the expiration of the Due Diligence
Period shall not be deemed to grant Buyer any rights to terminate this Agreement
not otherwise explicitly provided for herein), or the earlier termination of
this Agreement, Seller shall permit Buyer and “Buyer Representatives” (as
hereinafter defined) reasonable access to the Property during normal business
hours upon at least forty-eight (48) hours advance written notice to CBRE Global
Investors, LLC (“Seller’s Investment Advisor”), to the extent reasonably
necessary for the purpose of conducting Buyer’s investigation of the Property.
At Seller’s election, Seller may have a representative present during any such
inspection. Neither Buyer nor Buyer Representatives shall be entitled to conduct
any investigation that involves boring or penetration into the Real Property or
Improvements, including, but not limited to, testing for mold (including,
without limitation, air sampling) and “Phase II” environmental testing, without
the express written consent of Seller which may be granted or denied in Seller’s
sole and absolute discretion. Any request by Buyer to Seller for permission to
conduct any such intrusive testing shall be in writing and shall be accompanied
by a written scope of the intended work in sufficient detail to allow Seller to
reasonably evaluate the request. If granted, such consent shall only be in
writing, shall only be in the form of the execution and delivery by Buyer and
Seller of Seller’s approved form of access agreement and shall not be construed
to and shall not release Buyer from its indemnification of Seller hereunder.
Buyer shall be exclusively responsible for all costs and fees associated with
its investigation and review of the Property. Buyer agrees to conduct and to
cause Buyer Representatives to conduct its inspections and reviews (i) in a safe
and professional manner; (ii) so as not to create any dangerous or hazardous
condition on the Property; (iii) in compliance with all applicable laws;
(iv) only after obtaining all permits required to be obtained with respect to
such inspections; and (v) in a manner that does not cause any damage, loss, cost
or expense to, or claims against Seller or the Property. Buyer agrees to repair
any damage or disturbance Buyer or Buyer Representatives shall cause to the
Property, discharge any liens that may be imposed against the Property as a
result of such inspections by Buyer or Buyer Representatives, and further Buyer
agrees to indemnify, defend and hold harmless Seller and the “Seller Parties”
(hereafter defined) from any and all liability, claims, demands, damages and
costs (including attorneys’ fees and expenses) resulting from the activities of
Buyer, Buyer Representatives and Buyer’s agents, employees and contractors upon
the Property and from and against all mechanics’, materialmen’s or other liens
resulting from the conduct of Buyer, Buyer Representatives or Buyer’s agents,
employees and contractors upon the Property; provided, that, Buyer shall have no
liability to the extent of Buyer’s mere discovery of conditions previously
existing at the Property (except to the extent exacerbated by Buyer or Buyer’s
Representatives). This provision shall survive termination of this Agreement.


7

--------------------------------------------------------------------------------





(c)Insurance. Prior to any entry by Buyer or any Buyer Representatives onto the
Property, Buyer shall provide to Seller evidence satisfactory to Seller that
Buyer and Buyer Representatives have in force adequate liability insurance with
coverage of not less than Five Million Dollars ($5,000,000) for Buyer and Two
Million Dollars ($2,000,000) for each of the applicable Buyer Representatives,
naming Seller as an additional insured, to protect Seller against any and all
liability, claims, demands, damages and costs (including attorneys’ fees and
expenses), as well as workers’ compensation insurance as required by law, which
may occur as a result of any activity of Buyer or Buyer Representatives on the
Property. Buyer may satisfy the above insurance limit through One Million
Dollars ($1,000,000) in primary coverage and umbrella/excess coverage for the
balance. The foregoing shall not limit or release Buyer’s indemnification
contained in Paragraph 4(b), above.
(d)Reports. All information, irrespective of the form of communication, provided
to or obtained by Buyer or its directors, officers, employees, agents,
contractors, representatives, attorneys or advisors (individually and
collectively, the “Buyer Representatives”), whether prepared by or on behalf of
Seller, by third party consultants engaged by Buyer, the Buyer Representatives
or otherwise, in connection with Buyer’s investigation of the Property shall be
kept in strict confidence by Buyer and the Buyer Representatives. In the event
Buyer does not complete the purchase of the Property for any reason, all
studies, reports and other matters provided to Buyer or Buyer Representatives by
Seller or Seller representatives shall remain the property of, and shall
immediately be destroyed or delivered or returned to, Seller without charge.
Seller has previously provided to Buyer copies of Seller’s existing
environmental reports with respect to the Property (the “Existing Environmental
Reports”), and Seller hereby consents to communication and consultation, at
Buyer’s sole cost and expense, between Buyer and the consultant(s) who prepared
the Existing Environmental Reports with respect to the subject of the same in
connection with the issuance by such consultant(s) of a so-called “reliance
letter” in favor of Buyer with respect to such Existing Environmental Reports.
This provision shall survive termination of this Agreement.
(e)Tenants. In no event shall Buyer or Buyer Representatives be authorized to
conduct any activities pursuant to this Paragraph 4, or otherwise, which would
in any way unreasonably interfere with or disturb any Tenant of the Property.
Buyer shall not communicate with any Tenant of the Property without Seller’s
express written consent and Seller may have a representative present during any
such communication.
(f)Seller’s Access. For a period of three (3) years after the Closing, Buyer
shall allow Seller and its agents and representatives access without charge to
all files, records and documents delivered to Buyer by Seller at or prior to the
Closing, upon reasonable advance notice and at all reasonable times, to, at
Seller’s cost, examine and make copies of any and all such files, records and
documents.
5.The Closing.
(a)The Closing Date. The consummation of the purchase and sale of the Property
(“Closing”) shall occur at a time and on a date mutually acceptable to Buyer and
Seller, but in no event later than 2:00 p.m. Eastern time on July 18, 2017 (the
“Scheduled Closing Date”),


8

--------------------------------------------------------------------------------





unless extended pursuant to Paragraph 3(a)(i) or Paragraph 3(c)(i) hereof. The
date upon which Closing shall occur is referred to as the “Closing Date.”
Closing shall occur through Escrow as herein provided.
(b)Deliveries through Escrow. Seller and Buyer shall each deliver to the other
through Escrow such documents, instruments and funds consistent with this
Agreement as are necessary to consummate the purchase and sale of the Property
pursuant to this Agreement, including, without limitation, the following:
(i)Deliveries by Buyer. Buyer shall deliver the following:
(1)the Purchase Price in cash or other immediately available funds;
(2)an Assignment and Assumption in the form of Exhibit B (the “Assignment and
Assumption”), executed by Buyer; a preliminary change of ownership report for
the Property, executed by Buyer;
(3)a “Closing Statement” (as hereinafter defined), in form and content
satisfactory to Buyer and Seller, executed by Buyer; and
(4)such evidence of Buyer’s authority as the Title Company may reasonably
require and such other instruments consistent with this Agreement as are
reasonably required by Escrow Holder or otherwise required to close Escrow.
(ii)Deliveries by Seller. Seller shall deliver the following:
(1)a Deed in the form of Exhibit C (the “Deed”), executed and acknowledged by
Seller;
(2)a Bill of Sale in the form of Exhibit D, executed by Seller;
(3)the Assignment and Assumption, executed by Seller;
(4)a Certificate of Non-Foreign Status in the form of Exhibit E, executed by
Seller;
(5)a California Franchise Tax Board Form 593-C executed by Seller;
(6)the Closing Statement, in form and content satisfactory to Buyer and Seller,
executed by Seller’s Investment Advisor; and
(7)such evidence of Seller’s authority as the Title Company may reasonably
require, as well as such other Seller Title Requirements, agreed to by Seller
prior to the expiration of the Due Diligence Period.


9

--------------------------------------------------------------------------------





(c)Deliveries Outside Escrow. Seller and Buyer shall each deliver to the other
outside of Escrow such additional items as are necessary to consummate the
purchase and sale of the Property pursuant to this Agreement, including, without
limitation, the delivery by Seller to Buyer of the following to the extent any
of the following are in Seller’s possession and have not been previously
delivered to Buyer:
(i)permits, warranties and plans and specifications relating to the Property;
(ii)Operating Agreements, Tenant files and Leases; and
(iii)the keys, combinations and pass cards to doors or locks on the Property.
(d)Notice to Tenants. Seller shall cause Seller’s Investment Advisor to execute
and deliver promptly after Closing a Notice to Tenant in the form of Exhibit F
(or such other form as may be required by applicable state law) to the Tenants
then leasing space at the Property.
(e)Simultaneous Delivery; Conditions Concurrent. All documents and other items
to be delivered at the Closing shall be deemed to have been delivered
simultaneously and no individual delivery shall be effective until all such
items have been delivered.
6.Escrow.
(a)Opening of Escrow. Concurrently with the execution of this Agreement, Buyer
and Seller shall open an escrow (the “Escrow”) with Escrow Holder and provide
Escrow Holder with a fully executed copy of this Agreement. This Agreement,
together with any additional instructions executed by the parties as hereinafter
provided, shall constitute Escrow Holder’s instructions in connection with the
Escrow.
(b)Duties of Escrow Holder. The duties of Escrow Holder shall be as follows:
(i)retain and safely keep all funds, documents and instruments deposited with it
pursuant to this Agreement;
(ii)upon the Closing, deliver to the parties entitled thereto all funds,
documents and instruments to be delivered through Escrow pursuant to this
Agreement;
(iii)upon the Closing, cause the recordation of the Deed in the Office of the
County Recorder of the County in which the Property is located;
(iv)comply with the terms of this Agreement which specifically apply to Escrow
Holder and comply with the terms of any additional instructions jointly executed
by Buyer and Seller;
(v)handle the Deposit and all other funds deposited with it according to the
terms of this Agreement; and


10

--------------------------------------------------------------------------------





(vi)upon the Closing, cause the Title Company to issue the Title Policy to
Buyer.
(c)Additional Provisions. Escrow Holder’s rights and obligations shall be
further specified in such additional instructions acceptable to Buyer and Seller
and not inconsistent with the terms of this Agreement as Escrow Holder
customarily requires in real property escrows administered by it. In the event
of any conflict between this Agreement and such additional instructions, the
terms of this Agreement shall prevail. Without limiting the foregoing, no
provision in any supplementary Escrow instructions shall extend the Closing Date
provided for herein, provide any grace period not provided in this Agreement,
indemnify Escrow Holder for its negligence or willful failure to performs its
duties, or give Escrow Holder or any broker any rights in this Agreement or the
Deposit.
(d)No Extensions of Time. Any delay in the opening of the Escrow or the
execution of supplemental escrow instructions shall in no way delay or extend
the Effective Date, the expiration of the Due Diligence Period or the Closing
Date.
(e)Reporting. To the extent the Transactions involve a real estate transaction
within the purview of Section 6045 of the Code (as hereinafter defined), Escrow
Holder shall have sole responsibility to comply with the requirements of Section
6045 of the Code (and any similar requirements imposed by state or local law),
which in part requires Escrow Holder to report real estate transactions closing
after December 31, 1986 by, among other things, preparing and causing to be
filed any applicable Internal Revenue Service Forms and any applicable
additional statements in connection therewith. For purposes hereof, Seller’s tax
identification number is 94-6291617. Escrow Holder shall defend, indemnify and
hold Buyer, Seller and their counsel free and harmless from and against any and
all liability, claims, demands, damages and costs (including attorneys’ fees and
expenses) arising or resulting from the failure or refusal of Escrow Holder to
comply with such reporting requirements.
7.Costs.
(a)Seller. Seller shall pay the ALTA standard coverage portion of the premium
for the Title Policy, without endorsements, and one half of the Escrow fee, if
any.
(b)Buyer. Buyer shall pay one half of the Escrow fee, if any, all recording
charges, the premium for the Title Policy to the extent it exceeds the cost
thereof to be paid by Seller, including, but not limited to, premiums for ALTA
extended coverage and title endorsements desired by Buyer, if any, the cost of
the Survey, and all federal, state, county and city documentary transfer taxes
applicable to the Deed. In addition, any costs relating to Buyer’s due
diligence, including, without limitation, costs of appraisers, inspectors,
auditors and environmental or engineering consultants, shall be Buyer’s sole
responsibility.
(c)Termination. Notwithstanding anything contained in this Paragraph 7 to the
contrary: (i) if this Agreement is terminated on account of the default by any
party, then the defaulting party shall pay any cancellation or termination fees
chargeable by Escrow Holder or the Title Company; (ii) if this Agreement is
terminated by Buyer pursuant to any provision of this Agreement giving Buyer the
right to terminate, other than Seller’s default, Buyer shall pay any


11

--------------------------------------------------------------------------------





cancellation or termination fees chargeable by the Escrow Holder or Title
Company; and (iii) if this Agreement is terminated by Seller pursuant to any
provision of this Agreement giving Seller the right to terminate, other than
Buyer’s default, Seller shall pay any cancellation or termination fees
chargeable by the Escrow Holder or Title Company. This Paragraph 7(c) shall
survive termination of this Agreement.
8.Prorations and Deposits. The following shall be apportioned as of 12:01 a.m.
on the Closing Date, with Buyer being credited or charged, as the case may be,
with the Closing Date. All prorations shall be done on the basis of a three
hundred sixty-five (365) day year and the actual number of days elapsed to the
Closing Date or the actual number of days in the month in which the Closing
occurs and the actual number of days elapsed in such month to the Closing Date,
as applicable:
(a)Rent. Rent actually received under the Leases shall be apportioned as of the
Closing Date. With respect to any rent arrearages existing under the Leases on
the Closing Date, after Closing Buyer shall promptly pay to Seller any rent
actually collected by Buyer which is applicable to the period preceding the
Closing Date and Seller shall promptly pay to Buyer any rent actually collected
by Seller which is applicable to the period on or after the Closing Date;
provided, however, all rent received by Seller or Buyer after the Closing shall
be applied first to then current rent and then to delinquent rent, if any, in
the inverse order of maturity. For a period of ninety (90) days after Closing,
Buyer shall make good faith efforts to collect all rent arrearages in accordance
with Buyer’s normal collection practices; provided, however, that, unless Buyer
is also instituting litigation to collect rent under a Lease due after the
Closing, Buyer need not institute litigation to collect rent due under such
Lease prior to Closing. Subject to Paragraph 8(j), below, Seller shall be
permitted to pursue its legal and equitable remedies for collection of any rent
arrearages applicable to the period prior to the Closing Date, and Buyer shall
cooperate with Seller’s efforts, provided that Buyer shall incur no cost or
expense in connection therewith.
(b)Leasing Costs. Seller shall pay or give Buyer credit for all unpaid leasing
commissions and tenant improvement costs referenced on Exhibit J (the “Leasing
Costs”) incurred in connection with the current term of any Lease executed prior
to the Effective Date. Leasing Costs incurred in connection with any Lease
executed on or after the Effective Date shall be paid by Buyer or, if paid by
Seller prior to Closing, credited to Seller.
(c)Security Deposits. At Closing, Seller shall, at Seller’s option, either
deliver to Buyer any refundable cash security deposits actually held by Seller
pursuant to the Leases or credit to Buyer the amount of such cash security
deposits (in each case less the amount of such security deposits as have been
applied against delinquent rents or otherwise as provided in the Lease). From
and after the day that is two (2) business days prior to the expiration of the
Due Diligence Period, Seller shall not have the right to apply any security
deposit with respect to any Lease. If any Tenant’s security deposit is, wholly
or partially, in the form of a letter of credit, there shall be no credit
against the Purchase Price with respect to such security deposit or portion
thereof. Instead, at Closing, Seller shall deliver an original of each letter of
credit serving as a Tenant’s security deposit to Buyer through Escrow along with
the documents executed by Seller (dated as of the Closing Date) that are
required to be executed by Seller to transfer such letter of credit to Buyer.
Following the Closing, Buyer shall, at Buyer’s cost and expense, deliver the
same


12

--------------------------------------------------------------------------------





to the issuing bank, along with payment of any required transfer or similar fees
required by such issuer, so that the same can be processed and transferred to
Buyer. Seller shall reasonably cooperate with Buyer, at no cost, expense or
liability to Seller, in such transfer.
(d)Utility Charges. Seller shall use reasonable efforts to cause any applicable
utility meters to be read on the day prior to the Closing Date, and will be
responsible for the cost of any applicable utilities used prior to the Closing
Date. If the meters are not read as herein set forth, all such expenses shall be
prorated. Seller shall request, receive and retain all refundable cash and other
deposits posted with utility companies serving the Property.
(e)Real Estate Taxes and Assessments. Real estate taxes and assessments for the
tax year in which Closing occurs shall be prorated between Seller and Buyer as
of the Closing Date, based upon the most recently available real estate tax
information.
(f)Tenant Common Area Charges. Prior to the Closing, Seller shall complete a
reconciliation of the charges to Tenants for maintenance expenses, operating
expenses and taxes (“CAM”) under the Leases for the year to date/2017. If the
reconciliation shows that Seller owes the Tenants a refund of CAM, such amount
owed shall be credited to Buyer at Closing and Buyer shall indemnify, defend and
hold harmless Seller and the Seller Parties from any further liability therefor.
If the reconciliation shows that the Tenants owe Seller additional CAM charges,
such amount owed Seller shall be paid to Seller following Buyer’s performance of
a CAM reconciliation for the year in which the Closing occurred, to the extent
Buyer is able to collect amounts attributable to the period prior to Closing
using Buyer’s commercially reasonable efforts to collect the same.
(g)Other Apportionments. Amounts payable under the Operating Agreements, annual
or periodic permit and/or inspection fees (calculated on the basis of the period
covered), and liability for other Property operation and maintenance expenses
and other recurring costs shall be apportioned as of the Closing Date.
(h)Preliminary Closing Adjustment. Seller’s Investment Advisor and Buyer shall
jointly prepare and approve a preliminary Closing adjustment (the “Closing
Statement”) on the basis of the Leases and other sources of income and expense,
and shall deliver such computation to Escrow Holder prior to Closing.
(i)Post-Closing Reconciliation. If any of the aforesaid prorations cannot be
definitely calculated on the Closing Date, then they shall be estimated at the
Closing and definitely calculated as soon after the Closing Date as feasible. As
soon as the necessary information is available, Buyer and Seller shall conduct a
post-Closing review to determine the accuracy of all prorations. Either party
owing the other party a sum of money based on such subsequent proration(s) or
post-Closing review shall promptly pay said sum to the other party within thirty
(30) days of the date of demand therefor, provided that the paying party shall
also pay interest on the amount so due at the rate of the lesser of two percent
(2%) over the “prime rate” (as announced from time to time in the Wall Street
Journal) per annum or the maximum rate allowed by law, from the date of demand
to the date of payment, if payment is not made within thirty (30) days after
delivery of a written demand therefor.


13

--------------------------------------------------------------------------------





(j)Collection Cooperation. With respect to Seller’s rights to collect certain
funds after the Closing directly from Tenants, Seller shall continue to have the
right, in its own name, to demand payment of and to collect such amounts owed to
Seller by any Tenant, which right shall include, without limitation, the right
to continue or commence legal actions or proceedings against any Tenant;
provided, however, that in no event may Seller pursue any action that would
result in eviction of a Tenant or termination of a Tenant’s Lease. Delivery of
the Tenant’s Lease to Buyer at Closing shall not constitute a waiver by Seller
of such right. For a period of ninety (90) days after the Closing, Buyer agrees
to reasonably cooperate with Seller in connection with all efforts by Seller to
collect such amounts and to take all reasonable steps as may be necessary to
carry out the intention of the foregoing, including, without limitation, the
delivery to Seller, upon prior written notice, of copies of any relevant books
and records (including any rent statements, receipted bills and copies of Tenant
checks used in payment of such sums), the execution of any and all consents or
other documents, and the undertaking of any act necessary for the collection of
such amounts by Seller, excluding proceedings that would result in eviction of a
Tenant or termination of a Tenant’s Lease, and provided that Seller shall be
required to reimburse Buyer for all reasonable expenses incurred by Buyer in
connection therewith.
9.Representations and Warranties.
(a)Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:
(i)Buyer is a limited partnership, duly organized and validly existing and in
good standing under the laws of the State of Maryland and in good standing and
duly qualified to do business in the State where the Property is located and has
the full power and authority to enter into, be bound by and comply with the
terms of this Agreement and has obtained all necessary authorizations, consents
and approvals to enter into and consummate the Transactions.
(ii)This Agreement and all documents executed by Buyer in connection with this
Agreement which are to be delivered to Seller at Closing are, or at the time of
Closing will be, duly authorized, executed and delivered by Buyer, and are, or
at Closing will be, valid and binding obligations of Buyer and do not, and at
the time of Closing will not, violate any provisions of any agreement or
judicial order to which Buyer is a party or to which Buyer is subject.
(iii)Buyer acknowledges that the direct or indirect sole member of Seller, the
California State Teachers’ Retirement System (“CalSTRS”), is a unit of the
California Government Operations Agency established pursuant to Title I,
Division 1, Parts 13 and 14 of the California Education Code, Sections 22000, et
seq., as amended (the “Education Code”). As a result, Buyer acknowledges that
CalSTRS is prohibited from engaging in certain transactions with or for the
benefit of an “employer”, “employing agency”, “member”, “beneficiary” or
“participant” (as those terms are defined or used in the Education Code). In
addition, Buyer acknowledges that certain restrictions under the Internal
Revenue Code, 26 U.S.C. Section 1 et seq., as amended (the “Code”) may apply to
distributions made by CalSTRS to its members, beneficiaries and participants.
Accordingly, Buyer represents and warrants to Seller and


14

--------------------------------------------------------------------------------





CalSTRS that (a) Buyer is neither an employer, employing agency, member,
beneficiary or participant; (b) Buyer has not made any contribution or
contributions to Seller or CalSTRS; (c) neither an employer, employing agency,
member, beneficiary nor participant, nor any person who has made any
contribution to Seller or CalSTRS, nor any combination thereof, is related to
Buyer by any relationship described in Section 267(b) of the Code; (d) neither
Seller, Seller’s Investment Advisor, CalSTRS, their affiliates, related
entities, agents, officers, directors or employees, nor any CalSTRS board
member, employee or internal investment contractor thereof or therefor
(collectively “Seller Affiliates”), has received or will receive, directly or
indirectly, any payment consideration or other benefit from, nor does any Seller
Affiliate have any agreement or arrangement with, Buyer or any person or entity
affiliated with Buyer, relating to the transactions contemplated by this
Agreement except as expressly set forth in this Agreement; and (e) except for
any publicly traded shares of stock in Rexford Industrial Realty, Inc. (NYSE:
REXR) that a Seller Affiliate may own, no Seller Affiliate has any direct or
indirect ownership interest in Buyer or any person or entity controlling,
controlled by or under common control with Buyer.
(iv)Buyer is currently (a) in compliance with and shall at all times during the
term of this Agreement remain in compliance with the regulations of the Office
of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order (including Executive Order 13224, dated September 24,
2001 and entitled “Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism”), or regulation relating
thereto, and (b) not listed on, and shall not during the term of this Agreement
be listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation.
(b)Seller’s Representations and Warranties. Seller represents and warrants to
Buyer as follows:
(i)Seller is a public entity and has the full power and authority to enter into
and comply with the terms of this Agreement and has, or at Closing will have,
obtained all necessary consents and approvals required for Seller to enter into
and consummate the Transactions;
(ii)This Agreement and all documents executed by Seller in connection with this
Agreement which are to be delivered to Buyer at Closing, are or at the time of
Closing will be, duly authorized, executed and delivered by Seller, and are, or
at Closing will be, valid and binding obligations of Seller and do not, and at
the time of Closing will not, violate any provisions of any agreement or
judicial order to which Seller is a party or to which Seller is subject.
(iii)Seller is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Code.
(iv)Seller is currently (a) in compliance with and shall at all times during the
term of this Agreement remain in compliance with OFAC and any statute, executive
order


15

--------------------------------------------------------------------------------





(including Executive Order 13224, dated September 24, 2001 and entitled
“Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism”), or regulation relating thereto, and
(b) not listed on, and shall not during the term of this Agreement be listed on,
the Specially Designated Nationals and Blocked Persons List maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation.
(v)To Seller’s actual knowledge, there are no pending legal actions or
arbitrations, at law or in equity, affecting the Property, and none have been
threatened in writing against Seller.
(vi)To Seller’s actual knowledge, Exhibit H is a complete list of all Leases
affecting the Property as of the Effective Date and the Leases that have been
provided to Buyer by Seller are copies of the Leases that Seller uses in the
ordinary course of Seller’s ownership and operation of the Property.
Notwithstanding anything to the contrary contained in this Agreement, Seller
does not represent or warrant that any particular Lease will be in force or
effect at Closing or that the Tenants under the Leases will have performed their
obligations thereunder. The termination of any Lease prior to Closing by reason
of the Tenant's default shall not affect the obligations of Buyer under this
Agreement in any manner or entitle Buyer to an abatement of or credit against
the Purchase Price or give rise to any other claim on the part of Buyer.
(vii)To Seller’s actual knowledge, Exhibit I is a complete list of all Operating
Agreements affecting the Property as of the Effective Date and the Operating
Agreements that have been provided to Buyer by Seller are copies of the
Operating Agreements that Seller uses in the ordinary course of Seller’s
ownership and operation of the Property.
(viii)To Seller’s actual knowledge, Seller has not received written notice from
any governmental authority of any environmental condition at the Property that
does not comply with applicable environmental laws and regulations, except as
disclosed in any environmental report obtained by Buyer or in any materials
delivered or made available to Buyer in connection with Buyer’s due diligence
investigation of the Property.
(ix)To Seller’s actual knowledge, Seller has not received written notice from
any governmental authority of any violation of any applicable law, ordinance,
rule or regulation applicable to the Property that have not been cured.
(x)To Seller’s actual knowledge, Seller has not received written notice from any
governmental authority of any pending condemnation action against any of the
Property.
The term “Seller’s actual knowledge” or words of similar import shall mean the
current actual personal knowledge of, and only of, Mr. Anthony Ecker of Seller’s
Investment Advisor, with no imputation of knowledge and no duty of investigation
or inquiry; provided, however, in no event shall the foregoing individual have
any personal liability as a result of being identified herein.


16

--------------------------------------------------------------------------------





(c)Limitations on Seller’s Liability.
(i)All representations and warranties of Buyer made in this Agreement and the
representations and warranties of Seller set forth in this Agreement shall be
deemed to have been made as of the Effective Date and again as of the Closing
Date. Notwithstanding the foregoing, Seller’s and Buyer’s representations and
warranties contained in this Agreement shall survive the Closing for a period of
six (6) months after the Closing Date (the “Survival Period”) subject to the
provisions of this Paragraph 9(c). Notwithstanding anything to the contrary
contained in this Agreement or in any exhibits attached hereto or in any
documents executed or to be executed in connection herewith (collectively,
including this Agreement, said exhibits and all such documents, the “Purchase
Documents”), it is expressly understood and agreed by and between the parties
hereto that the recourse of Buyer or its successors or assigns against Seller
with respect to the alleged breach by or on the part of Seller of any
representation, warranty, covenant, undertaking, indemnity or agreement
contained in any of the Purchase Documents (collectively, “Seller’s
Undertakings”) shall (A) be deemed waived unless Buyer has both delivered to
Seller written notice that Buyer is seeking recourse under Seller’s Undertakings
(the “Recourse Notice”) and filed suit with respect thereto after the Closing
Date but prior to the expiration of the Survival Period, and (B) be limited to
an amount not to exceed Five Million Dollars ($5,000,000) in the aggregate for
all recourse of Buyer under the Purchase Documents. Seller shall have no
liability to Buyer for a breach or default of any of Seller’s Undertakings
unless the timely noticed and filed claims for all such breaches and defaults
collectively aggregate more than One Hundred Thousand Dollars ($100,000), in
which event the full amount of such timely noticed and filed claims shall be
actionable. Any Seller’s Undertakings for which a Recourse Notice has not been
given, or for which such specific suit has not been commenced on or before the
expiration of the Survival Period shall terminate and cease to be of any force
or effect, and neither party shall have any right, remedy, obligation or
liability thereunder. Any such representation or warranty for which such
specific written notice has not been given, or for which such specific suit has
not been commenced, on or before the Survival Period after the Closing Date
shall terminate and cease to be of any force or effect and neither party shall
have any right, remedy, obligation or liability thereunder. In the event, prior
to Closing, Seller discovers that any of Seller’s Undertakings have materially
and adversely changed, Seller shall give written notice thereof to Buyer (a
“Material and Adverse Change Notice”) and Seller’s Undertakings shall be deemed
qualified and amended as set forth in such Material and Adverse Change Notice.
Within three (3) days after receipt of a Material and Adverse Change Notice (the
Closing Date being hereby extended for such period, if necessary to give Buyer
adequate time to respond), Buyer, as its sole and exclusive remedy at law or in
equity on account of such Material and Adverse Change Notice from Seller, all
other rights and remedies being hereby waived, may elect by written notice to
Seller either to (1) terminate this Agreement, in which case the provisions of
Paragraph 3(e) shall apply; provided, that, in the event Seller’s intentional
misrepresentations caused the Material and Adverse Change Notice, Buyer shall
have the right to terminate this Agreement by written notice to Seller, in which
event the provisions of Paragraph 3(e) shall apply and Buyer shall have the
rights and remedies set forth in Paragraph 10(b) of this Agreement, or (2)
accept and approve Seller’s Undertakings as so qualified and amended and proceed
with the Transactions without any right or remedy on account thereof. Buyer’s
failure to give timely written notice of such election to Seller shall
constitute Buyer’s irrevocable election to accept and approve Seller’s
Undertakings as so qualified and amended and proceed with the


17

--------------------------------------------------------------------------------





Transactions without any right or remedy on account thereof. Notwithstanding the
foregoing, in the event the information contained in the Material and Adverse
Change Notice arose or resulted from, in whole or in part, activities by Buyer
(excluding Buyer’s mere discovery of existing conditions at the Property, unless
exacerbated by Buyer), any of Buyer Representatives or any of Buyer’s agents,
employees or contractors upon the Property, Buyer shall not have the right to
terminate this Agreement (nor any other right or remedy on account thereof) and
Buyer’s indemnification contained in Paragraph 4(b), above, shall apply.
(ii)Anything contained herein to the contrary notwithstanding, but in all events
subject to the last sentence of Paragraph 9(c)(i), if (A) Buyer has knowledge of
any inaccuracy in any of Seller’s Undertakings, whether as a result of notice
from Seller, Buyer’s own investigations or inquiries, information contained in
the Tenant Estoppel Certificate(s) or otherwise, or (B) any information
contained in any material provided or made available to Buyer by Seller or
received by Buyer from any third party (including, without limitation, any
report provided to Buyer by any contractor or consultant engaged by Buyer in
connection with Buyer’s investigation of the Property) is in any way
inconsistent with any of Seller’s Undertakings, whether or not actually known to
Buyer, and notwithstanding clause (A) and clause (B) Buyer nonetheless proceeds
with the Transactions, then Seller’s Undertakings shall be deemed qualified and
amended or modified to the full extent of Buyer’s knowledge and such
inconsistent information, Buyer shall be deemed to have accepted and approved
Seller’s Undertakings as so qualified and amended or modified, and Buyer shall
have no right or remedy, and Seller shall have no obligation or liability, on
account thereof. Anything contained in this Agreement to the contrary
notwithstanding, in the event that Buyer receives a certificate from a third
party (a “Confirming Certificate”) that confirms or is consistent with any of
Seller’s Undertakings (a “Confirmed Undertaking”), then Buyer shall look solely
to the Tenant or other party delivering such Confirming Certificate in the event
Buyer believes such Confirmed Undertaking is not true and, as a specifically
bargained for allocation of risk and liability, Buyer hereby expressly waives
and releases any and all rights and remedies Buyer may have against Seller on
account of any breach or default of any Confirmed Undertaking to the extent such
Confirmed Undertaking is confirmed by or consistent with such Confirming
Certificate. Buyer agrees to first seek recovery under any applicable insurance
policies, service contracts, warranties, guaranties and leases prior to seeking
recovery from Seller. Seller shall not be liable to Buyer if Buyer’s claim is
satisfied from such insurance policies, service contracts, warranties,
guaranties or leases and Buyer hereby waives any and all rights of subrogation
with respect thereto. As a specifically bargained for allocation of risk and
liability, Buyer hereby expressly waives and releases any and all rights and
remedies Buyer may have on account of any breach or default of any of Seller’s
Undertakings to the extent (1) the aggregate liability of Seller on account of
all such breaches and defaults exceeds Five Million Dollars ($5,000,000); (2)
the timely noticed and filed claims for all such breaches and defaults do not
collectively aggregate more than One Hundred Thousand Dollars ($100,000) (after
which Buyer shall be entitled to recover the full amount of such timely noticed
and filed claims, up to the limit provided in the foregoing clause (1)); or
(3) Buyer’s claim is satisfied from such insurance policies, service contracts,
warranties, guaranties or leases.
(d)Disclaimer of Seller Representations and Warranties. Except as specifically
stated in Paragraph 9(b), neither Seller, nor Seller’s Investment Advisor, nor
any of their respective


18

--------------------------------------------------------------------------------





officers, directors, trustees, beneficiaries, members, retirants, employees,
agents, attorneys or contractors thereof or therefor (individually and
collectively, the “Seller Parties”), is making or shall be deemed to have made
any express or implied representation or warranty of any kind or nature as to
the Property or the Transactions contemplated in this Agreement, including,
without limitation, (i) the financial status of the Property, including, without
limitation, income or expenses generated, paid or incurred in connection with
the Property, (ii) the nature, physical or environmental condition, safety or
any other aspect of the Property or the Property’s compliance with applicable
laws, ordinances, rules and regulations, including, without limitation, zoning
ordinances, building codes (including, without limitation, the Americans With
Disabilities Act) and environmental, hazardous material, natural hazards and
endangered species statutes, (iii) the accuracy or completeness of any
information or data provided or to be provided by Seller Parties, including,
without limitation, copies of any reports or documents prepared for Seller
Parties whether by third parties or otherwise which may be included with such
information, or (iv) any other matter relating to the Property or Seller.
Without limiting the foregoing, Buyer hereby acknowledges that, except as
expressly provided in Paragraph 9(b), the Property will be sold to Buyer “AS
IS”, “WHERE IS” and “WITH ALL FAULTS” and except for the express Seller
representations and warranties contained in Paragraph 9(b) hereof, there are no
representations and/or warranties, express or implied, made by Seller Parties in
connection with the Transactions contemplated in this Agreement. Buyer
acknowledges and agrees that (v) Buyer shall rely upon Buyer’s own due diligence
in determining whether the Property is suitable for purchase by Buyer;
(vi) Buyer’s failure to terminate this Agreement pursuant to Paragraph 3 shall
be deemed Buyer’s acknowledgement that Buyer has been given a reasonable
opportunity to inspect and investigate the Property, including, without
limitation, all Improvements, Personal Property, the Leases, the Operating
Agreements, the other Intangibles and all aspects relating thereto, either
independently or through agents and experts of Buyer’s choosing; (vii) Buyer is
acquiring the Property based exclusively upon Buyer’s own investigations and
inspections thereof; (viii) Seller has no obligation to repair or correct any
facts, circumstances, conditions or defects or compensate Buyer therefor
(subject to Paragraph 12(a), below); and (ix) by reason of all of the foregoing,
Buyer shall assume the full risk of any loss or damage occasioned by any fact,
circumstance, condition or defect pertaining to the Property (subject to
Paragraph 13, below). Buyer further acknowledges that:
(i)Buyer has, or by the expiration of the Due Diligence Period will have, with
the assistance of such experts as Buyer has deemed appropriate, made its own
independent investigations and studies, including, without limitation, a
physical and environmental inspection, with respect to the Property, the
Transactions and all aspects thereof, including, without limitation, hazardous
materials and endangered species, and it will be relying entirely thereon and on
the advice of its counsel, advisers and consultants concerning the Transactions.
Buyer is not relying and shall not rely on any investigation, study, projection
or other information, economic, physical, environmental or otherwise, prepared
by Seller Parties or any person or entity affiliated with Seller;
(ii)Buyer has, or by the expiration of the Due Diligence Period will have, with
the assistance of such experts as Buyer has deemed appropriate, reviewed all
instruments, records and documents concerning the Property, including, but not
limited to, the


19

--------------------------------------------------------------------------------





Leases and the Operating Agreements (collectively, the “Property Information”),
which Buyer deems appropriate or advisable to review in connection with the
Transactions;
(iii)Buyer has, or by the expiration of the Due Diligence Period will have, with
the assistance of such experts as Buyer has deemed appropriate, examined and
investigated the status of all circumstances concerning the zoning, land use
controls, required permits, building code compliance, environmental, hazardous
material and endangered species regulations and condition and other matters with
respect to the Property. Seller makes no representation or warranty regarding
the permitted use of the Property. In particular, Seller makes no representation
or warranty that the Property may continue to be used for its present uses, that
the Property complies with any ordinances, codes or regulations or were or are
properly permitted, the condition of or rights to ingress, egress or access to
and from the Property, or the condition of or any rights with respect to the
water courses traversing the Property;
(iv)Buyer has, or by the expiration of the Due Diligence Period will have, with
the assistance of such experts as Buyer has deemed appropriate, determined the
assignability of any documents or agreements to be assigned hereunder,
including, without limitation, the Leases and the Operating Agreements and all
warranties, licenses and permits affecting the Property;
(v)Seller has made or will make available for Buyer’s inspection copies of
certain studies, reports and other information in Seller’s possession applicable
to the Property. By furnishing these materials neither Seller nor any Seller
Party shall be deemed to have made any representation or warranty of any kind or
nature whatsoever with respect to any matter set forth, contained or addressed
in such materials, including, but not limited to, the accuracy, adequacy or
completeness thereof. The Seller Parties shall incur no liability to Buyer by
reason of furnishing any such information. Consequently, Buyer, for itself and
its successors in interest, hereby releases the Seller Parties from, and waives
all claims and liability against the Seller Parties for any and all statements
or opinions now or hereafter made, or information now or hereafter furnished, by
the Seller Parties to Buyer or its agents or representatives;
(vi)Section 25359.7 of the California Health and Safety Code requires owners of
nonresidential property who know or have reasonable cause to believe that any
release of hazardous substance has come to be located on or beneath real
property to provide written notice of that condition to a buyer of such real
property. There is a possibility that a release of a hazardous substance may
have come to be located on or beneath the Property as described in any
environmental report provided to or obtained by Buyer. By its execution of this
Agreement, Buyer acknowledges its receipt of the foregoing notice given pursuant
to Section 25359.7 of the California Health and Safety Code;
(vii)“Natural Hazards” described in the following California Code Sections (the
“Natural Hazard Laws”) may affect one or more of the Property: Government Code
Section 8589.3 (Special Flood Hazard); Government Code Section 8589.5 (Potential
Flooding); Government Code Sections 51178 and 51179 (Very High Fire Hazard
Severity Zone); Public Resources Code Section 2622 (Earthquake Fault Zone);
Public Resources Code Section 2696


20

--------------------------------------------------------------------------------





(Seismic Hazard Zone); and Public Resources Code Section 4125 (Wildland Forest
Fire Risks and Hazards). Buyer acknowledges and agrees that Buyer is an
experienced real estate investor and is fully capable of determining whether any
lists or maps delineating properties affected by such Natural Hazards are
available and otherwise determining whether any such Natural Hazards affect any
of the Property. Buyer further represents and warrants that Buyer has
independently evaluated and investigated whether any or all of such Natural
Hazards affect the Property. Based on the foregoing, Buyer knowingly and
intentionally waives any disclosures, obligations or requirements of Seller with
respect to Natural Hazards, including, without limitation, any disclosure
obligations or requirements under the following California Code Sections:
Government Code Sections 8589.3, 8589.4 and 51183.5 and Public Resources Code
Sections 2621.9, 2694 and 4136 (the “Natural Hazard Disclosure Requirements”).
Buyer acknowledges and agrees that this waiver has been specifically negotiated
and is an essential aspect of the bargain between the parties; and
(viii)Without in any way limiting the effect of the prior paragraph, and purely
as an accommodation without liability therefor, Seller and/or “Broker” (as
hereinafter defined) has employed the services of the Title Company (the
“Natural Hazard Expert”) to examine the lists, maps and other information made
available by government agencies with respect to the Natural Hazards and to
report the result of its examination in writing. Buyer acknowledges receipt of a
Natural Hazard Disclosure Statement in the form provided in California Civil
Code Section 1103.2(a) to which the National Hazard Expert’s written report (the
“Natural Hazards Report”) has been attached. Buyer agrees that, if for any
reason the provisions of the prior paragraph are not given full force and
effect, said Natural Hazard Disclosure Statement and the Natural Hazards Report
attached thereto fully and completely discharges Seller from its disclosure
obligations under the Natural Hazard Disclosure Requirements. For the purpose of
this Agreement, the provisions of Civil Code Section 1102.4 regarding the
non-liability of Seller for errors or omissions not within its personal
knowledge shall be deemed to apply. Buyer agrees that the Natural Hazard Expert
shall be deemed to be an expert, dealing with matters within the scope of its
expertise, with respect to the examination and Natural Hazards Report referred
to above and that the Natural Hazard Disclosure Statement and Natural Hazards
Report shall be deemed to have been provided to Buyer at Buyer’s request.
(e)Release. Except as expressly provided in Paragraph 9(b), upon Closing, Buyer
shall assume the risk that adverse matters, including, but not limited to,
construction defects, adverse physical, environmental, hazardous materials,
endangered species, zoning, access or water course issues or conditions, may not
have been revealed by Buyer’s investigations. Buyer releases all Seller Parties
from, and waives any and all liability, claims, demands, damages and costs
(including attorneys’ fees and expenses) of any and every kind or character,
known or unknown, for, arising out of, or attributable to, the Property
Information or any latent or patent issue or condition at the Property,
including, without limitation, claims, liabilities and contribution rights
relating to the presence, discovery or removal of any hazardous materials in,
at, about or under the Property, or for, connected with or arising out of any
and all claims or causes of action based thereon; provided that the release
provided herein shall not apply to (i) a claim by Buyer against Seller in
accordance with Paragraph 9(c) of this Agreement for Seller’s breach of its
representations and warranties set forth in this Agreement that expressly
survive Closing or (ii) fraud by Seller. For purposes of this Agreement, the
term “hazardous material” shall mean any


21

--------------------------------------------------------------------------------





substance, chemical, waste or material that is or becomes regulated by any
federal, state or local governmental authority because of its toxicity,
infectiousness, radioactivity, explosiveness, ignitability, corrosiveness or
reactivity, including, without limitation, asbestos or asbestos containing
material, the group of compounds known as polychlorinated biphenyls, flammable
explosives, oil, petroleum or any refined petroleum product, fungi or bacterial
matter which reproduces through the release of spores or the splitting of cells,
including, without limitation, mold, mildew and viruses, whether or not living.
It is the intention of the parties that the foregoing release shall be effective
with respect to all matters, past and present, known and unknown, suspected and
unsuspected. Buyer realizes and acknowledges that factual matters now unknown to
it may have given or may hereafter give rise to losses, damages, liabilities,
costs and expenses which are presently unknown, unanticipated and unsuspected,
and Buyer further agrees that the waivers and releases herein have been
negotiated and agreed upon in light of that realization and that Buyer
nevertheless hereby intends to release, discharge and acquit all Seller Parties
from any such unknown losses, damages, liabilities, costs and expenses. In
furtherance of this intention, Buyer hereby expressly waives any and all rights
and benefits conferred upon it by the provisions of California Civil Code
Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Buyer acknowledges that the foregoing acknowledgments, releases and waivers,
including, without limitation, the waiver of the provisions of California Civil
Code Section 1542, were expressly bargained for.
10.Remedies.
(a)REMEDIES FOR BUYER’S BREACH. IN THE EVENT THE SALE OF THE PROPERTY IS NOT
CONSUMMATED BECAUSE OF A DEFAULT UNDER OR BREACH OF THIS AGREEMENT ON THE PART
OF BUYER, BUYER AND SELLER AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO FIX THE ACTUAL DAMAGE TO SELLER. BUYER AND SELLER THEREFORE AGREE
THAT, IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY AS HEREIN PROVIDED
BY REASON OF BUYER’S BREACH OR DEFAULT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER’S DAMAGES AND THAT SELLER SHALL BE ENTITLED TO
SAID SUM AS LIQUIDATED DAMAGES, WHICH SHALL BE SELLER’S SOLE AND EXCLUSIVE
REMEDY, EITHER AT LAW OR IN EQUITY, AND IN NO EVENT SHALL BUYER BE LIABLE FOR
LOSS OF BARGAIN, SPECIAL, PUNITIVE, COMPENSATORY OR CONSEQUENTIAL DAMAGES AS A
RESULT THEREOF. IN SUCH EVENT, THE ESCROW HOLDER SHALL, UPON WRITTEN DEMAND BY
SELLER WITHOUT JOINDER OF BUYER, IMMEDIATELY DELIVER THE DEPOSIT TO SELLER IN
CASH OR OTHER IMMEDIATELY AVAILABLE FUNDS. THE PAYMENT OF SUCH AMOUNT


22

--------------------------------------------------------------------------------





AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE
MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677. THE FOREGOING DOES NOT LIMIT BUYER’S LIABILITY
UNDER ANY INDEMNITY OR OTHER PROVISION OF THIS AGREEMENT WHICH BY ITS TERMS
SURVIVES A TERMINATION OF THIS AGREEMENT OR IS TO BE PERFORMED AFTER CLOSING. TO
SIGNIFY THEIR AWARENESS AND AGREEMENT TO BE BOUND BY THE TERMS AND PROVISIONS OF
THIS PARAGRAPH 10(a), BUYER AND SELLER HAVE SEPARATELY INITIALED THIS PARAGRAPH.
SELLER INITIALS: /s/ MC        BUYER INITIALS: /s/ HS
(b)Remedies for Seller’s Breach. In the event the sale of the Property is not
consummated because of default under or breach of this Agreement on the part of
Seller, Buyer shall have the option, as its sole and exclusive remedy at law or
in equity, to either (i) terminate this Agreement by delivery of written notice
of termination to Seller, whereupon the Deposit shall be returned to Buyer,
Seller shall reimburse Buyer for Buyer’s actual out-of-pocket third-party costs
and expenses in connection with its investigation of the Property in an amount
not to exceed Seventy-Five Thousand Dollars ($75,000) in the aggregate, and
Buyer shall provide invoices to Seller reflecting such costs and expenses, and
Buyer and Seller shall each be released from all other liability hereunder
(except for those provisions which recite that they survive termination); or
(ii) continue this Agreement and seek the equitable remedy of specific
performance. The foregoing options are mutually exclusive and are the exclusive
rights and remedies available to Buyer at law or in equity in the event the sale
of the Property is not consummated because of Seller’s default under or breach
of this Agreement. Buyer hereby waives any and all rights it may now or
hereafter have to pursue any other remedy or recover any other damages on
account of any such breach or default by Seller, including, without limitation,
loss of bargain, special, punitive, compensatory or consequential damages. Buyer
shall be deemed to have elected its remedy under clause (i) of this Paragraph
10(b) if Buyer fails to file suit for specific performance against Seller in a
court having jurisdiction in the county and state in which the Property is
located, on or before thirty (30) days following the date upon which Closing was
to have occurred.
(c)Survival of Indemnities. Notwithstanding Paragraphs 10(a) and 10(b), in no
event shall the provisions of this Paragraph 10 limit the damages recoverable by
either party against the other party due to any indemnity obligation expressly
set forth in this Agreement.
11.Buyer’s Obligations Pending Closing. Buyer shall not attempt to terminate,
supplement, amend or modify in any way any matters affecting the Property prior
to the Closing. In addition, Buyer shall not file or cause to be filed any
application or request with any governmental or quasi-governmental agency prior
to Closing which would or could lead to a hearing before any governmental or
quasi-governmental agency or which would or could lead to any change in zoning,
parcelization, licenses, permits or other entitlements or any other
investigation or restriction on the use of the Property, or any part thereof.
12.Seller’s Obligations Pending Closing.


23

--------------------------------------------------------------------------------





(a)Subject to the provisions of Paragraphs 13 and 14 hereof, and except to the
extent that such maintenance is the obligation of any tenant under the Leases,
until Closing, Seller shall maintain the Property in its condition existing on
the Effective Date, normal wear and tear excepted. Prior to Closing, Seller
shall also maintain its existing fire and extended coverage insurance, if any,
with respect to the Property and continue to operate the Property in the manner
operated as of the Effective Date.
(b)Following the Effective Date and prior to the day that is two (2) business
days prior to the expiration of the Due Diligence Period, Seller shall give
Buyer prompt written notice, and, to the extent available, copies, of any new,
or the modification or termination of any existing, Lease, Operating Agreement
or other agreement entered into by Seller affecting the Property. From and after
the day that is two (2) business days prior to the expiration of the Due
Diligence Period, Seller shall not enter into any new, or the modification or
termination of any existing, Lease, Operating Agreement or other agreement
affecting the Property without first obtaining Buyer’s written approval thereof,
which approval shall be in Buyer’s sole discretion; provided, however, that
Buyer’s approval shall not be required for, Buyer shall have no right to
terminate or modify this Agreement on account of, and Seller’s only duty shall
be to give Buyer prompt written notice of, any Lease, Operating Agreement or
other agreement affecting the Property renewal, extension, modification or
termination required as a matter of right by the other party thereto pursuant to
any existing Lease, Operating Agreement or other agreement affecting the
Property. If Buyer fails to deliver written notice to Seller setting forth
Buyer’s objections to any such matter within three (3) days after Buyer’s
receipt of written notice thereof, Buyer shall be conclusively deemed to have
approved such matters.
13.Damage or Destruction. If any of the Improvements are damaged or destroyed
prior to Closing and no Tenant(s) of all or a portion of the Property is
obligated by the terms of the Lease(s) to repair such damage or destruction,
then, by delivering written notice to Seller within three (3) days after Buyer’s
receipt of written notice of such damage or destruction and Seller’s reasonable
estimate of the costs of repair, Buyer may elect to either (a) terminate this
Agreement, or (b) elect to continue this Agreement in full force and effect, in
which case Seller shall assign to Buyer at Closing any and all proceeds and/or
claims under any applicable insurance coverage and afford Buyer a credit at
Closing for any applicable insurance deductible (but only if and to the extent
such deductible is not any Tenant’s responsibility under any Lease), and Buyer
shall take title to the Property subject to such damage and destruction;
provided, however, that in the event the cost to repair any such damage or
destruction is reasonably estimated by Seller to be less than Two Million
Dollars ($2,000,000), then Buyer shall have no right to terminate this
Agreement, Seller shall assign to Buyer at Closing any and all proceeds and/or
claims under any applicable insurance coverage and afford Buyer a credit at
Closing for the uninsured portion of any such claim and any applicable insurance
deductible (but only if and to the extent such deductible is not any Tenant’s
responsibility under any Lease), and Buyer shall take title to the Property
subject to such damage and destruction. If Buyer fails to deliver written notice
to Seller of Buyer’s election within the time period specified in this Paragraph
13, Buyer shall be deemed to have elected alternative (b) above. If Buyer
properly delivers written notice to Seller within the time period specified in
this Paragraph 13 electing alternative (a) above, and provided Buyer is not in
breach or default under this Agreement, the Escrow shall be canceled, all
parties hereto shall be released from further performance of this Agreement
(with the exception of those provisions or paragraphs


24

--------------------------------------------------------------------------------





which survive termination of this Agreement by their terms), and Escrow Holder
shall return to Buyer all or any portion of the Deposit deposited with Escrow
Holder (except for the portion constituting the Independent Consideration) and
shall return to each party any and all documents which such party had deposited
with it.
14.Eminent Domain. If, at any time prior to the Closing, legal proceedings under
power of eminent domain are commenced with respect to all or any portion of the
Property, then by delivering written notice to Seller within three (3) days
after Buyer’s receipt of written notice of such pending condemnation, Buyer may
elect to either (a) terminate this Agreement, or (b) continue this Agreement in
full force and effect and Seller shall assign to Buyer at the Closing any and
all proceeds and/or claims on account of such condemnation proceedings, and
Buyer shall take title to the Property subject to such condemnation proceedings;
provided, however, that in the event the value of the Property or portion
thereof to be taken is reasonably estimated by Seller to be less than  Two
Million Dollars ($2,000,000), then Buyer shall have no right to terminate this
Agreement, Seller shall assign to Buyer any and all proceeds and/or claims on
account of such condemnation proceedings, and Buyer shall take title to the
Property subject to such condemnation proceedings. If Buyer fails to deliver
written notice to Seller of Buyer’s election within the time period specified in
this Paragraph 14, Buyer shall be deemed to have elected alternative (b) above.
If Buyer properly delivers written notice to Seller within the time period
specified in this Paragraph 14 electing alternative (a) above, and provided
Buyer is not in breach or default under this Agreement, the Escrow shall be
canceled, all parties hereto shall be released from further performance of this
Agreement (with the exception of those provisions or paragraphs which recite
that they survive termination of this Agreement), and Escrow Holder shall return
to Buyer all or any portion of the Deposit deposited with Escrow Holder (except
for the portion constituting the Independent Consideration) and shall return to
each party any and all documents which such party had deposited with it.
15.Commissions. Neither Seller nor Buyer has had any contact or dealings
regarding the Property, or any communication in connection with the subject
matter of the Transactions, through any real estate broker or other person who
can claim a right to a commission or finder’s fee in connection with the sale
contemplated herein other than Cushman & Wakefield (the “Broker”). If, and only
if, the Closing occurs, Seller will pay a commission to the Broker in connection
with the Transactions pursuant to a separate written agreement between Seller
and Broker (the “Commission Agreement”). In the event of any claim for broker’s
or finder’s fees or similar commissions in connection with the negotiation,
execution or consummation of this Agreement other than pursuant to the
Commission Agreement, Buyer shall indemnify, defend and hold harmless Seller and
the Seller Parties from and against any and all liability, claims, demands,
damages and costs (including attorneys’ fees and expenses) on account of such
claim if it shall be based upon any statement, representation or agreement
claimed to have been made by Buyer, and Seller shall indemnify, defend and hold
harmless Buyer from and against any and all liability, claims, demands, damages
and costs (including attorneys’ fees and expenses) on account of such claim if
it shall be based upon any statement, representation or agreement claimed to
have been made by Seller. Buyer has disclosed to Seller that one or more members
or principals of Buyer are real estate brokers licensed in the State of
California, including Howard Schwimmer (License #0122265), and Buyer agrees that
it is solely responsible for any payment, commission or finder’s fee, if any,
due to such members or principals of Buyer in connection with the sale of the
Property


25

--------------------------------------------------------------------------------





and that the foregoing indemnity shall apply in connection with any such
payment, commission or finder’s fee. The provisions of this Paragraph 15 shall
survive termination of this Agreement.
16.Publicity and Confidentiality. Buyer and Seller each agree that the terms of
the Transactions, the identities of Buyer and Seller, and all information made
available by one party to the other or in any way relating to the other party’s
interest in the Transactions, shall be maintained in strict confidence and no
disclosure of such information will be made, whether or not the Transaction
shall close, except to such attorneys, accountants, investment advisors, lenders
and others as are reasonably required to evaluate and consummate the
Transactions or to enforce their rights hereunder, and subject to the provisions
of Paragraphs 16(a) and 16(b) below. Buyer and Seller each further agree and
covenant as follows:
(a)Neither Buyer nor Seller shall disclose or authorize the disclosure of the
terms of this Agreement or any instruments, documents, or assignments delivered
in connection with this Agreement, or the identity of the other party to this
Agreement in any public statement, news release, or other announcement or
publication, provided that, following the Closing, Buyer shall be entitled to
issue press releases disclosing that the Transactions have occurred, provided
that such press releases are approved in advance by Seller’s Investment Advisor,
which approval may be withheld in Seller’s Investment Advisor’s sole discretion.
(b)Nothing in this Paragraph 16 shall prevent either Buyer or Seller from
disclosing any information otherwise deemed confidential under this Agreement
(i) in connection with that party’s enforcement of its rights hereunder;
(ii) pursuant to any legal requirement, any statutory reporting requirement or
any accounting or auditing disclosure requirement; (iii) in connection with
performance by either party of its obligations under this Agreement (including,
but not limited to, the delivery and recordation of instruments, notices or
other documents required hereunder); or (iv) to current or potential investors,
participants or assignees in or of the transaction contemplated by this
Agreement or such party’s rights therein. The provisions of this Paragraph 16
shall survive termination of this Agreement and the Closing.
17.Exculpation. No present or future officer, director, employee, trustee,
member, retirant, beneficiary, internal investment contractor or agent of Seller
shall have any personal liability, directly or indirectly, and recourse shall
not be had against any such officer, director, employee, trustee, member
retirant, beneficiary, internal investment contractor or agent, under or in
connection with this Agreement or any other document or instrument heretofore or
hereafter executed in connection with this Agreement either before or after
Closing. Buyer hereby waives and releases any and all such personal liability
and recourse. In addition, Buyer acknowledges and agrees that prior to Closing
Buyer and all other persons dealing with Seller must look solely to Seller’s
interest in the Property for the enforcement of any claims against or liability
of Seller, and after Closing Buyer and all other persons dealing with Seller
shall be limited to the amount of the Purchase Price for the enforcement of any
claims against or liability of Seller, to the extent such claims are not
otherwise limited in this Agreement. The limitations of liability provided in
this Paragraph 17 are in addition to, and not in limitation of, any limitation
on liability provided for elsewhere in this Agreement or provided by law or in
any other contract, agreement or instrument.


26

--------------------------------------------------------------------------------





18.Execution of Documents by Seller. Buyer understands that for administrative
reasons Seller requires up to three (3) business days to sign any document and
an additional two (2) business days to deliver such document into Escrow. All
documents requiring execution by Seller shall be agreed upon and prepared in
final execution form and received by Seller to allow for compliance with the
foregoing schedule. In the event any of the foregoing conditions are not
complied with in accordance with the foregoing schedule, the Closing shall be
automatically extended by the number of days necessary to allow Seller the time
periods set forth above for the execution and delivery of documents. Documents
that may be executed on Seller’s behalf by Seller’s Investment Advisor and
delivered by facsimile or email, which are, therefore, not subject to the time
periods provided for in this Paragraph 18, include the Closing Statement,
owner’s affidavit, gap indemnity and similar title documents, if any, any
extension of the Due Diligence Period or the Closing Date (which extension may
contemplate Buyer’s delivery of an additional deposit into Escrow), any
amendment which contemplates an increase in the Purchase Price, and any
amendment or other response to Buyer’s due diligence items or title objections
(which may contemplate additional conditions to closing).
19.Sophistication of the Parties. Buyer and Seller are sophisticated in the
buying and selling of income producing property similar to the Property and each
has engaged its own sophisticated real estate counsel and advisors. Buyer and
Seller each has knowledge and experience in financial and business matters to
enable them each to evaluate the merits and risks of the Transactions
contemplated hereby. Neither Buyer nor Seller is in a disparate bargaining
position with respect to the other. The provisions of this Agreement shall be
construed as to their fair meaning, and not for or against any party based upon
any attribution to such party as the source of the language in question.
20.Notice. Any notice or other communication required or permitted to be given
under this Agreement, or by law, shall be in writing and either (a) personally
delivered, (b) sent by United States mail, registered or certified, or express
mail, postage prepaid, return receipt requested, (c) sent by any
nationally-recognized overnight courier service that provides receipted delivery
service, delivery charges prepaid, return receipt requested, or (d) sent by
telecopy facsimile with confirmation of delivery; and each such notice or
communication shall be deemed to have been duly given or made as of the
following date: (i) if delivered personally by courier or otherwise, then as of
the date delivered or if delivery is refused, then as of the date presented;
(ii) if sent or mailed by certified United States mail, return receipt
requested, or by Federal Express, Express Mail or other mail or courier service,
then as of the date received; or (iii) if sent by facsimile, then either (A) as
of the date on which the appropriate electronic confirmation of receipt is
received by the sending party at or before 5:00 p.m. (receiver’s time) on any
business day, or (B) as of the next business day if the time of the appropriate
electronic confirmation of receipt received by the sending party is after 5:00
p.m. (receiver’s time) or is not a business day. All such communications shall
be addressed as follows (which address(es) for a party may be changed by that
party from time to time by written notice to the other parties in the manner
aforesaid). No such communications to a party shall be effective unless and
until deemed received at all address(es) for such party. The attorneys for any
party hereto shall be entitled to provide any notice that a party desires to
provide or is required to provide hereunder. E-mail addresses, if included, are
for convenience only. No notice, approval, consent, demand or other
communication delivered by e-mail shall be of any force or effect unless and
until also delivered in a manner otherwise authorized


27

--------------------------------------------------------------------------------





by this Paragraph 20. E-mail addresses, if included, are for convenience only,
except as hereinafter expressly provided. No notice, request for approval or
consent, demand or other communication delivered by e-mail shall be of any force
or effect unless on its face it clearly states that it is intended to constitute
a formal notice, approval, consent, demand or other communication under this
Agreement, and such e-mail notice shall be deemed to have been duly given or
made either (x) as of the date on which the appropriate electronic confirmation
of receipt is received by the sending party at or before 5:00 p.m. (receiver’s
time) on any business day, or (y) as of the next business day if the time of the
appropriate electronic confirmation of receipt received by the sending party is
after 5:00 p.m. (receiver’s time) or is not a business day.
If to Buyer:
Rexford Industrial Realty, L.P.
11620 Wilshire Boulevard, Suite 1000
Los Angeles, California 90025
Attention: Howard Schwimmer and David Lanzer
Phone: (310) 966-1680
Fax: (310) 966-1690
E-mail: HowardS@rexfordindustrial.com
              DLanzer@rexfordindustrial.com
 
With a copy to:


Greenberg Glusker Fields Claman & Machtinger LLP
1900 Avenue of the Stars, 21st Floor
Los Angeles, California 90067
Attention: Kenneth S. Fields, Esq.
Phone: (310) 201-7462
Fax: (310) 201-2376
E-mail: KFields@greenbergglusker.com


If to Seller:
CSHV Rancho Pacifica, LLC
c/o California State Teachers’ Retirement System
100 Waterfront Place, 15th Floor
West Sacramento, California 95605-2807
Attention: CalSTRS - Lamont T. King, Jr., Legal Office
Phone: (916) 414-1730
Fax: (916) 414-1723
E-mail: lking@calstrs.com
 


And


Attention: Henry J. Thomas
Phone: (916) 414-7975
Fax: (916) 414-7984
E-mail: hthomas@calstrs.com





28

--------------------------------------------------------------------------------





 
With a copy to:
CBRE Global Investors, LLC
515 South Flower Street, 31st Floor
Los Angeles, California 90071
Attention: Anthony Ecker
Phone: (213) 683-4345
Fax: (213) 683-43041
E-mail: tony.ecker@cbreglobalinvestors.com


 
And a copy to:
Cox, Castle & Nicholson LLP
2029 Century Park East, Suite 2100
Los Angeles, California 90067
Attention: Amy H. Wells, Esq.
Phone: (310) 284-2233
Fax: (310) 284-2100
E-mail: awells@coxcastle.com


And


Attention: Ryan E. Dosh, Esq.
Phone: (310) 284-2147
Fax: (310) 284-2100
E-mail: rdosh@coxcastle.com


If to Title Company:
First American Title Insurance Company
National Commercial Services
777 South Figueroa Street, 4th Floor
Los Angeles, California 90017
Attention: Maurice Neri
                  Bobby Hatfield
Phone: (213) 271-1737
             (949) 584-4542
Fax: (714) 361-3603
E-mail: mneri@firstam.com
             bhatfield@firstam.com


If to Escrow Holder:
First American Title Insurance CompanyNational Commercial Services
777 South Figueroa Street, 4th Floor
Los Angeles, California 90017
Attention: Maurice Neri
Phone: (213) 271-1737
Fax: (714) 361-3603
E-mail: mneri@firstam.com

21.Miscellaneous.
(a)Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors, heirs and
administrators.


29

--------------------------------------------------------------------------------





Except pursuant to this Paragraph 21(a), neither Buyer nor Seller shall assign
its right, title or interest in or to this Agreement. Notwithstanding the
foregoing, Buyer and Seller may assign all right, title or interest in or to
this Agreement to an entity which controls, is controlled by or is under common
control with the assignor; provided that to be effective, any such assignment
must be in writing, must contain an express assumption by the assignee of the
assignor’s duties, obligations and liabilities under this Agreement and the
identity of the assignee must be provided to the other party at least ten (10)
business days prior to Closing, and provided further that in the event of any
such assignment, the assignor shall not be released from any of its duties,
obligations or liabilities under this Agreement. Without limiting and
notwithstanding the above, in no event shall a party have the right to assign
its right, title or interest in or to this Agreement to any party which could
not make the representations and warranties set forth in Paragraph 9(a) (with
respect to Buyer) and Paragraph 9(b) (with respect to Seller), above.
(b)Amendments. This Agreement may be amended or modified only by a written
instrument executed by Seller and Buyer.
(c)Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without reference
to choice of law principles which might indicate that the law of some other
jurisdiction should apply.
(d)Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation
hereof. Whenever the context hereof shall so require, the singular shall include
the plural, the male gender shall include the female gender and the neuter, and
vice versa. This Agreement shall not be construed against either Buyer or Seller
but shall be construed as a whole, in accordance with its fair meaning, and as
if prepared by Buyer and Seller jointly.
(e)No Obligation to Third Parties. Except to Seller Parties as expressly set
forth in this Agreement, the execution and delivery of this Agreement shall not
be deemed to confer any rights upon, nor obligate either of the parties hereto
to, any person or entity not a party to this Agreement.
(f)Further Assurances. Each of the parties shall execute such other and further
documents and do such further acts as may be reasonably required to effectuate
the intent of the parties and carry out the terms of this Agreement.
(g)Merger of Prior Agreements. This Agreement and the schedules and exhibits
hereto, together with that certain Property Access and Indemnity Agreement,
executed by Buyer, constitute the entire agreement between the parties and
supersede all prior agreements and understandings between the parties relating
to the subject matter hereof, including, without limitation, any letter of
intent, which shall be of no further force or effect upon execution of this
Agreement by Buyer and Seller.
(h)Enforcement. In the event a dispute arises concerning the performance,
meaning or interpretation of any provision of this Agreement or any document
executed in connection with this Agreement, the prevailing party in such dispute
shall be awarded any and all costs and expenses incurred by the prevailing party
in enforcing, defending or establishing its


30

--------------------------------------------------------------------------------





rights hereunder or thereunder, including, without limitation, court costs and
attorneys’ fees. In addition to the foregoing award of costs and fees, the
prevailing party shall also be entitled to recover its attorneys’ fees incurred
in any post judgment proceedings to collect or enforce any judgment. This
provision is separate and several and shall survive the merger of this Agreement
or any such other document into any judgment on this Agreement or such document.
(i)Time. Time is of the essence of this Agreement. For purposes of this
Agreement “business day” shall mean any day other than a Saturday, Sunday,
California State or national holiday or other day on which commercial bankers in
California are generally not open for business. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is not a business day, in which event the period shall run to and
include the next day which is a business day, except with respect to the Closing
Date, in which event the period shall run to and occur the second next day which
is a business day. All references to a particular time of day shall refer to the
time zone in which the Property is located.
(j)Severability. If any provision of this Agreement, or the application thereof
to any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.
(k)No Waiver. No delay or failure on the part of any party hereto in exercising
any right, power or privilege under this Agreement or under any other instrument
or document given in connection with or pursuant to this Agreement shall impair
any such right, power or privilege or be construed as a waiver of any default or
any acquiescence therein. No single or partial exercise of any such right, power
or privilege shall preclude the further exercise of such right, power or
privilege. No waiver shall be valid against any party hereto unless made in
writing and executed by the party against whom enforcement of such waiver is
sought and then only to the extent expressly specified therein.
(l)Legal Representation. Each party has been represented by legal counsel in
connection with the negotiation of the transactions herein contemplated and the
drafting and negotiation of this Agreement. Each party and its counsel have had
an opportunity to review and suggest revisions to the language of this
Agreement. Accordingly, no provision of this Agreement shall be construed for or
against or interpreted to the benefit or disadvantage of any party by reason of
any party having or being deemed to have structured or drafted such provision.
(m)Schedules and Exhibits. All references in this Agreement to exhibits and
schedules shall, unless otherwise expressly provided, be deemed to be references
to the exhibits and schedules attached to this Agreement. All such exhibits and
schedules attached hereto are incorporated into this Agreement as though fully
set forth herein.
(n)Intentionally Omitted.
(o)Indemnity. The following provisions govern actions for indemnity under this
Agreement or any document or instrument executed pursuant to this Agreement. The


31

--------------------------------------------------------------------------------





indemnitor shall be responsible for any costs, expenses, judgments, damages,
liability and losses incurred by the indemnitee with respect to any and all
indemnified claims, and the indemnitor, at the indemnitor’s sole cost and
expense, shall assume the defense of any and all indemnified claims, with
counsel reasonably acceptable to the indemnitee; provided, however, that an
indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the indemnitor, if the indemnitee reasonably believes
that representation of such indemnitee by the counsel retained by the indemnitor
would be inappropriate due to actual or potential conflicting interests between
such indemnitee and any other party represented in such proceeding by counsel
retained by the indemnitor. Any delay by the indemnitee in delivering written
notice to the indemnitor after indemnitee receives notice of an indemnified
claim shall not relieve the indemnitor of any liability to the indemnitee
unless, and then only to the extent that, such delay is actually prejudicial to
the indemnitor’s ability to defend such action, and the failure to deliver
written notice to the indemnitor will not relieve the indemnitor of any other
liability that it may have to any indemnitee. The settlement of a claim without
the prior written consent of the indemnitor shall not release the indemnitor
from liability with respect to such claim if the indemnitor has unreasonably
withheld consent to such settlement or has failed to provide or pay for a
defense thereof as provided herein. All fees, costs and expenses to be paid by
indemnitor hereunder shall be made on a “paid as incurred” basis within thirty
(30) days of the indemnitor’s receipt of a statement or invoice therefor. Should
the indemnitor object to any such fees, costs or expenses the indemnitor shall
nevertheless pay such fees, costs and expenses within said thirty (30) days
which payment, if expressly stated in writing at the time of such payment to be
“under protest”, shall not prejudice the indemnitor’s right to subsequently
object to such fee, cost or expense paid under protest.
(p)Signer’s Warranty. Each individual executing this Agreement on behalf of an
entity hereby represents and warrants to the other party or parties to this
Agreement that (i) such individual has been duly and validly authorized to
execute and deliver this Agreement and any and all other documents contemplated
by this Agreement on behalf of such entity; and (ii) this Agreement and all
documents executed by such individual on behalf of such entity pursuant to this
Agreement are and will be duly authorized, executed and delivered by such entity
and are and will be legal, valid and binding obligations of such entity,
provided that such individual shall not incur any personal liability in
connection with this Paragraph 21(p).
(q)No Offer or Binding Contract. The parties hereto agree that the submission of
an unexecuted copy or counterpart of this Agreement by one party to another is
not intended by either party to be, or be deemed to be a legally binding
contract or an offer to enter into a legally binding contract. The parties shall
be legally bound pursuant to the terms of this Agreement only if and when the
parties have been able to negotiate all of the terms and provisions of this
Agreement in a manner acceptable to each of the parties in their respective sole
discretion, and both Seller and Buyer have fully executed and delivered this
Agreement.
(r)Counterparts. This Agreement, and any document executed in connection with
this Agreement, may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page. It shall not be necessary that the signatures of, or on behalf of, each
party, or that the signatures of all persons required to bind any party, appear
on a single counterpart, but it shall be sufficient that the signature of, or on
behalf of,


32

--------------------------------------------------------------------------------





each party, appear on one or more of the counterparts. Any signature page of
this Agreement, and any document executed in connection with this Agreement, may
be detached from any counterpart of this Agreement or such other document and
reattached to any other counterpart of this Agreement or such other document
identical in form hereto or thereto but having attached to it one or more
additional signature pages. This Agreement, and any document executed in
connection with this Agreement (except for the Deed or any other document to be
recorded), shall be deemed executed and delivered upon each party’s delivery of
executed signature pages of this Agreement or such other document, which
signature pages may be delivered by facsimile or electronic mail with the same
effect as delivery of the originals. The original of any such document executed
in counterparts shall be delivered promptly following the execution thereof.
(s)Survival. Whether or not expressly so stated elsewhere in this Agreement, the
following provisions of this Agreement shall survive Closing and shall not be
merged into the execution, delivery or recording of the Deed: Paragraphs 4(b),
4(f), 5(c), 5(d), 8(a), 8(i), 8(j), 9(c), 9(d), 9(e), 15, 16, 17, 19, 20 and 21.
All other terms and provisions of this Agreement shall merge with and terminate
upon recordation of the Deed.
(t)1031 Exchange. Seller acknowledges that Buyer may engage in a tax-deferred
exchange (the “Exchange”) pursuant to Section 1031 of the Code with respect to
Buyer’s acquisition of the Property. As an accommodation to Buyer, Seller agrees
to cooperate with Buyer in connection with the Exchange, and hereby consents to
the assignment of this Agreement to the qualified intermediary, but only on the
condition that (i) the Exchange shall not delay Closing, (ii) the consummation
or accomplishment of the Exchange shall not be a condition precedent or
condition subsequent to Buyer’s obligations under this Agreement, (iii) Seller
shall have no obligation to take title to any property in connection with the
Exchange, (iv) Seller shall not be required to incur any obligations or
liabilities in connection with the Exchange, (v) Buyer shall not be released of
its obligations under this Agreement as a result of the Exchange, (vi) Buyer
shall provide notice to Seller of the Exchange at least ten (10) business days
prior to Closing, and (vii) Buyer shall reimburse Seller for Seller’s reasonable
costs and expenses, if any, incurred in connection with the Exchange. Seller
shall have no obligation to execute any documents or to undertake any action by
which Seller would or might incur any liability or obligation not otherwise
provided for in the other provisions of this Agreement. Buyer shall indemnify
and defend Seller and hold Seller harmless from and against any and all claims,
damages, liabilities, losses, costs and expenses, including, without limitation,
attorneys’ fees and costs, arising out of or in any way connected with the
Exchange.
(u)SEC Reporting Requirements. Buyer has advised Seller that Buyer may be
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the most recent preacquisition fiscal year
and the current fiscal year through the Closing Date. In connection therewith,
Seller agrees to provide to Buyer and Buyer’s Representatives access to those
items set forth on Exhibit K attached hereto (the “SEC Filing Information”)
promptly following the Effective Date and no later than July 7, 2017; provided,
however, that (i) nothing herein shall require Seller to conduct its own audits,
generate or provide access to any requested materials that are not in the
possession of Seller’s Investment Advisor or disclose any Confidential
Information, (ii) the provisions of the foregoing information shall be for
informational purposes only, shall not be deemed to be representations or
warranties of Seller


33

--------------------------------------------------------------------------------





under this Agreement, and shall not expose Seller to any liability on account
thereof whatsoever, including any liability to Buyer, the Securities and
Exchange Commission or anyone claiming by, through or under Buyer for the
integrity or accuracy of the materials provided pursuant to this Paragraph
21(u), and (iii) Seller’s obligation to deliver the SEC Filing Information shall
survive the Closing for a period of six (6) months. Buyer hereby agrees to
reimburse Seller for those reasonable third-party, out-of-pocket costs and
expenses that Seller incurs (inclusive of the costs of any agents or consultants
of Seller, including, without limitation, reimbursement of time spent by
employees of such parties in connection therewith at such employees’ hourly
rates) in order to comply with the foregoing requirement, and the cost of
performing the SEC Filings and audit shall be solely the responsibility,
obligation and liability of Buyer. Neither Buyer nor anyone claiming by, through
or under Buyer (including, without limitation, the Buyer Representatives and
Buyer’s accountants, auditors and investors) shall use the SEC Filing
Information, audit or results of the audit to make a claim against or seek
damages from Seller or any Seller Parties in connection with an alleged breach
of this Agreement or otherwise. Buyer shall indemnify, defend and hold Seller
and Seller Parties harmless from any and all claims, damages, liabilities,
losses, costs and expenses, including, without limitation, attorneys’ fees and
costs, arising out of or in any way connected to the SEC Filings. The indemnity
and related obligations of Buyer set forth in this Paragraph 21(u) shall survive
the Closing for the statute of limitations period applicable to such claim.
[Remainder of page intentionally left blank,
signatures commence on following page]




34

--------------------------------------------------------------------------------






[Signature Page to Purchase and Sale Agreement and Joint Escrow Instructions]
IN WITNESS WHEREOF, Buyer and Seller have executed and delivered this Agreement
as of the Effective Date.


 
“Seller”
 
 
 
 
 
 
CSHV RANCHO PACIFICA, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
California State Teachers’ Retirement System, a public entity, its sole member
 
 
 
 
 
 
 
By:
/s/ Michelle Cunningham
 
 
 
 
 
 
 
 
 
Michelle Cunningham, CFA
 
 
 
 
Deputy Chief Investment Office
 
 
 
 
(Print Name and Title)
 
 
 
 
 
 
“Buyer”
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.,
 
a Maryland limited partnership
 
 
 
 
 
 
By:
Rexford Industrial Realty, Inc.,
 
 
a Maryland corporation,
 
 
its General Partner
 
 
 
 
 
 
 
By:
/s/ Howard Schwimmer
 
 
Name:
Howard Schwimmer
 
 
Its:
Co-CEO

                




[Signatures continue on following page]




35

--------------------------------------------------------------------------------








[Signature Page to Purchase and Sale Agreement and Joint Escrow Instructions]
First American Title Insurance Company agrees to act as Escrow Holder in
accordance with the terms of this Agreement, and to comply with the terms and
provisions of this Agreement. First American Title Insurance Company agrees to
comply with all reporting requirements of Section 6045 of the United States
Internal Revenue Code and the regulations promulgated thereunder.


 
First American Title Insurance Company
 
 
 
 
 
 
By:
/s/ Maurice Neri
 
 
 
 
 
 
 
Maurice Neri, AVP
 
 
(Print Name and Title)







[End of signatures]




36

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION
p1.jpg [p1.jpg]


A-1

--------------------------------------------------------------------------------





p2.jpg [p2.jpg]


A-2

--------------------------------------------------------------------------------





p3.jpg [p3.jpg]


A-3

--------------------------------------------------------------------------------





p4.jpg [p4.jpg]


A-4

--------------------------------------------------------------------------------





p5.jpg [p5.jpg]


A-5

--------------------------------------------------------------------------------





p6.jpg [p6.jpg]


A-6

--------------------------------------------------------------------------------





p7.jpg [p7.jpg]


A-7

--------------------------------------------------------------------------------






EXHIBIT B
ASSIGNMENT AND ASSUMPTION
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is made as of this        day
of ______________, 2017, by CSHV RANCHO PACIFICA, LLC, a Delaware limited
liability company (“Assignor”), in favor of
________________________(“Assignee”).
1.    For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Assignor hereby assigns and transfers to Assignee as of
the date title to the property described on Schedule 1 hereto (the “Property”)
is transferred to Assignee (the “Transfer Date”), all of the following relating
to the Property, to the extent assignable, and without representation or
warranty of any kind whatsoever, express or implied:
(a)    any and all of Assignor’s right, title and interest, as lessor, in, to
and under all leases, licenses and occupancy agreements affecting the Property
(the “Leases”);
(b)    any and all of Assignor’s right, title and interest in, to and under all
assignable contracts and agreements relating to the leasing, operation,
maintenance and repair of Property set forth on Schedule 2 attached hereto (the
“Operating Agreements”);
(c)    any and all assignable governmental licenses, permits, certificates
(including certificates of completion and certificates of occupancy),
authorizations and approvals held by Assignor in connection with the current
occupancy, use and operation of, and construction upon, the Property
(collectively, the “Permits”);
(d)    any and all assignable warranties and guaranties including, without
limitation, contractor’s, architect’s and manufacturer’s warranties and
guaranties held by Assignor and given by third parties with respect to the
Property (collectively, the “Warranties”); and
(e)    any and all of Assignor’s right, title and interest in and to the
non-exclusive use of the name “Rancho Pacifica Industrial Park” (the “Name”).
2.    Assignee accepts this Assignment and hereby assumes and agrees to perform
from and after the Transfer Date (i) all of the covenants, agreements and
obligations of the lessor under the Leases and (ii) all of Assignor’s covenants,
agreements and obligations under the Operating Agreements, Permits, Warranties
and Name.
3.    In the event of any litigation between Assignor and Assignee arising out
of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay the prevailing party’s costs and expenses in such litigation,
including, without limitation, reasonable attorneys’ fees and expenses. In
addition to the foregoing award of attorneys’ fees to the prevailing party, the
prevailing party in any lawsuit on this Agreement shall be entitled to its
reasonable attorneys’ fees incurred in any post judgment proceedings to collect
or enforce the judgment. This provision is separate and several and shall
survive the merger of this Assignment into any judgment on this Assignment.


B-1

--------------------------------------------------------------------------------





4.    This Assignment shall be binding on and inure to the benefit of the
parties herein, their heirs, executors, administrators, successors-in-interest
and assigns.
5.    This Assignment shall be governed by and construed in accordance with the
laws of the State of California without reference to choice of law principles
which might indicate that the law of some other jurisdiction should apply.
6.    Nothing contained herein shall be deemed or construed as relieving the
Assignor or Assignee of their respective duties and obligations under that
certain Purchase and Sale Agreement and Joint Escrow Instructions dated
_______________, 2017, by and between Assignor and [Assignee][______] in
connection with the Property (the “Purchase Agreement”). In addition,
notwithstanding anything to the contrary contained in this Assignment, it is
expressly understood and agreed by and between the parties hereto that any
liability of Assignor hereunder shall be limited as set forth in Paragraph 9(c)
of the Purchase Agreement.
7.    This Assignment may be executed in any number of counterparts, each of
which shall be deemed an original for all purposes, and all of which shall
constitute one and the same instrument as if all parties had signed the same
signature page.
[Remainder of page intentionally left blank,
signatures commence on following page]


B-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Assignment and Assumption is made as of the day and
year first above written.
 
 
 
 
 
ASSIGNOR:
CSHV RANCHO PACIFICA, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
California State Teachers’ Retirement System, a public entity, its sole member
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Print Name and Title)
 
 
 
 
 
 
 
 
 
ASSIGNEE:
________________, a ____________________
 
 
 
 
 
 
By:
 
 
 
 
 
 
(Print Name and Title)


 
 
 
 
 
 
By:
 
 
 
 
 
 
(Print Name and Title)


 
 
 
 
 







B-3

--------------------------------------------------------------------------------






EXHIBIT C


RECORDING REQUESTED BY:
_____________________________
_____________________________
_____________________________
WHEN RECORDED MAIL TO:
_____________________________
_____________________________
_____________________________
Attention: ____________________
MAIL TAX STATEMENT TO:
_____________________________
_____________________________
_____________________________
Attention: ____________________


 
 
 
 
 

(Space Above Line for Recorder’s Use Only)
GRANT DEED
The undersigned Grantor hereby declares that the amount of Documentary Transfer
Tax due on this Grant Deed is:
$ _________    County
$ _________    City


¨
Computed on the consideration or value of the property conveyed; OR

¨
Computed on the consideration or value less liens or encumbrances remaining at
time of sale.



FOR VALUE RECEIVED, CSHV RANCHO PACIFICA, LLC, a Delaware limited liability
company (“Grantor”), grants to _____________________, a
__________________________ (“Grantee”), all that certain real property situated
in the City of Rancho Dominguez, County of Los Angeles, State of California,
described on Schedule 1 attached hereto and by this reference incorporated
herein (the “Property”).
    


C-1

--------------------------------------------------------------------------------





SUBJECT TO the following:
(a)    All liens, encumbrances, easements, covenants, conditions, restrictions
and other matters of record;
(b)    All matters which a correct survey of the Property would disclose;
(c)    All matters which could be ascertained by a physical inspection of the
Property;
(d)    Interests of parties in possession;
(e)    Any and all liens not yet delinquent for real property and personal
property taxes and for general and special assessments against the Property; and
(f)    Building and zoning ordinances and regulations and any other laws,
ordinances, or governmental regulations restricting, regulating or relating to
the use, occupancy or enjoyment of the Property.


[Signature page follows]


C-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Grantor has caused its corporate name to be hereunto
subscribed as of ___________________, 2017.
 
CSHV RANCHO PACIFICA, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
California State Teachers’ Retirement System, a public entity, its sole member
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Print Name and Title)
 
 
 
 
 



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.







STATE OF CALIFORNIA        )
)    ss:
COUNTY OF YOLO            )
On ______________, 2017, before me, _________________________________, Notary
Public
(insert name and title of the officer)
personally appeared
                                                                                ,
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature: _______________________________________    
[Seal]




C-3

--------------------------------------------------------------------------------






EXHIBIT D
BILL OF SALE
This Bill of Sale is made as of this ____ day of ____________, 2017, by CSHV
RANCHO PACIFICA, LLC, a Delaware limited liability company (“Seller”), in favor
of __________________________ (“Buyer”).
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller hereby assigns and transfers to Buyer, its
successors and assigns, all of Seller’s right, title and interest in and to all
the personal property (collectively, the “Personal Property”) owned by Seller,
if any, located on the real property more particularly described on Schedule 1
hereto.
The Personal Property transferred hereby is transferred “AS IS”, “WHERE IS” and
“WITH ALL FAULTS”, and without any representation or warranty whatsoever.
Seller’s obligations with respect to this Bill of Sale are limited as set forth
in Paragraph 9(c) of that certain Purchase and Sale Agreement and Joint Escrow
Instructions by and between Seller and [Buyer][_________], dated as of
______________, 2017.
IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale as of the day
and year first above written.
 
CSHV RANCHO PACIFICA, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
California State Teachers’ Retirement System, a public entity, its sole member
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Print Name and Title)
 
 
 
 
 







D-1

--------------------------------------------------------------------------------






EXHIBIT E
CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the United States Internal Revenue Code (the “Code”) provides
that a transferee of a U.S. real property interest must withhold tax if the
transferor is a foreign person. For U.S. tax purposes (including Section 1445),
the owner of a disregarded entity that has legal title to a U.S. real property
interest under local law, and not the disregarded entity itself, is treated as
the transferor of the property. CSHV RANCHO PACIFICA, LLC, a Delaware limited
liability company (“Seller”), is conveying certain U.S. real property rights to
[_______________], a [_______________] (“Transferee”). Seller is owned one
hundred percent (100%), either directly or indirectly, by the CALIFORNIA STATE
TEACHERS’ RETIREMENT SYSTEM, a public entity (“Transferor”). To inform
Transferee that withholding of tax will not be required upon the transfer of a
U.S. real property interest to Transferee by Seller, Transferor hereby certifies
to Transferee the following:
1.    Seller is a disregarded entity and Transferor is not a disregarded entity
(each as such term is defined in Section 1.1445-2(b)(2)(iii) of the Income Tax
Regulations promulgated thereunder).
2.    Transferor is not a foreign person, foreign corporation, foreign
partnership, foreign trust, or foreign estate (as these terms are defined in the
Code and the Income Tax Regulations promulgated thereunder).
3.    Transferor’s United States employer identification number is: 94-6291617.
4.    Transferor’s office address is: 100 Waterfront Place, 15th Floor, West
Sacramento, CA 95605-2807.
Under penalty of perjury, I declare that I have examined this certification and
to the best of my knowledge and belief, it is true, correct and complete.
Dated as of: ____________________, 2017
 
 
 
 
 
 
TRANSFEROR:
 
 
 
 
 
 
CALIFORNIA STATE TEACHER'S RETIREMENT SYSTEM,
a public entity
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
(Print Name and Title)
 
 
 
 





E-1

--------------------------------------------------------------------------------








EXHIBIT F
NOTICE TO TENANT
_______________, 2017
Certified Mail
Return Receipt Requested
____________________________
____________________________
____________________________
____________________________
Re: Sale of Property
This is to notify you that CSHV RANCHO PACIFICA, LLC, a Delaware limited
liability company (“Seller”), has sold its interest in the property located at
______________________________________________ (the “Property”) to
_______________________ (“Buyer”), and in connection therewith has assigned its
interest as landlord under your Lease to Buyer.
Seller has also delivered your security deposit in the amount of $____________
(after deducting $____________ therefrom on account of claims made against the
deposit pursuant to the Lease) to Buyer. Buyer’s address and telephone number
are ___________________. Please direct all future rental and other payments and
communications under your Lease to Buyer at that address.


 
 
 
 
CBRE GLOBAL INVESTORS, LLC
 
 
 
 
By:
 
 
 
 
 
 
(Print Name and Title)







F-1

--------------------------------------------------------------------------------






EXHIBIT G
TENANT ESTOPPEL CERTIFICATE
[Date]
BUYER:
_____________________________
_____________________________
_____________________________


SELLER:
CSHV RANCHO PACIFICA, LLC
c/o CBRE Global Investors, LLC
515 South Flower Street, 31st Floor
Los Angeles, California 90071
Attention: Anthony Ecker
Re:
Lease dated _______________________, 20___ (the “Lease”) executed between
_______________________ (“Landlord”), and _______________________ (“Tenant”),
for those premises located at _______________________.

Gentlemen:
The undersigned Tenant understands that Buyer intends to acquire fee title to
that property located at __________ (the “Property”) from Seller. The
undersigned Tenant does hereby certify to you as follows:
1.    Tenant has entered into a certain lease together with all amendments (the
“Lease”) as described on Schedule 1 attached hereto.
2.    The Lease is in full force and effect and has not been modified,
supplemented, or amended except as set forth on Schedule 1 attached hereto.
3.    Tenant has not given Landlord written notice of any dispute between
Landlord and Tenant or that Tenant considers Landlord in default under the
Lease, and there are no facts or circumstances currently existing that, with the
giving of notice or the passage of time or both, will become a default of
Landlord under the Lease.
4.    Tenant has no knowledge of any defaults on the part of Tenant under the
Lease, and there are no facts or circumstances currently existing that, with the
giving of notice or the passage of time or both, will become a default of Tenant
under the Lease.
5.    Tenant does not claim any offsets or credits against rents payable under
the Lease.


G-1

--------------------------------------------------------------------------------





6.    Tenant has not paid a security or other deposit with respect to the Lease,
except as follows: __________________.
7.    Tenant has fully paid rent to and including the month of
_______________________, 20___.
8.    Tenant has not paid any rentals in advance except for the current month of
_______________________, 20___.
9.    The Lease expires on _______________________.
10.    Tenant has no options, rights of first offer or rights of first refusal
to purchase the Property, except as set forth in the Lease described on Schedule
1 attached hereto.
11.    There are no actions, whether voluntary or otherwise, pending against
Tenant pursuant to the bankruptcy or insolvency laws of the United States or any
state.
12.    The truth and accuracy of the certifications contained herein may be
relied upon by (i) Landlord and (ii) Buyer or any other purchaser of the
Property (in each case, including Buyer and its successors or assigns)
(collectively, the “Reliance Parties”), and said certifications shall be binding
upon Tenant and its successors and assigns, and inure to the benefit of the
Reliance Parties.
 
 
 
 
 
TENANT:
 
 
 
 
, a
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 





G-2

--------------------------------------------------------------------------------






EXHIBIT J
LEASING COSTS


None.




J-1

--------------------------------------------------------------------------------






EXHIBIT K


SEC REPORTING REQUIREMENTS


1.    Consolidated Trial Balance (1/1/2016 -12/31/2016) and by building (If
available)


2.    Consolidated Trial Balance (1/1/2017 - Closing Date) and by building (if
available)


3.    Consolidated General Ledger (1/1/2016 - 12/31/2016) and by building (if
available)


4.    Consolidated General Ledger (1/1/2017 - Closing Date) and by building (if
available)


5.    Consolidated Operating Statements for the full 12 months of 2016


6.    Consolidated Operating Statements for 2017 through the Closing Date


7.    Cash Receipts Ledger for January 2016 - December 2016


8.    Cash Receipts Ledger for January 2017 - Closing Date


9.    Monthly Bank Statements from January 2016 - December 2016


10.    Monthly Bank Statements from January 2017 - Closing Date


11.    Cash Disbursements Ledger for January 2016 - December 2016


12.    Cash Disbursements Ledger for January 2017 - Closing Date


13.
Rent Rolls including step-ups for each month January 2016 - December 2016 (by
building if available)



14.
Rent Rolls including step-ups for January 2017 through Closing Date (by building
if available)



15.     2016 Fixed Assets Roll forward by building (including detail of capital
expenditures)


16.    2016 CAM/tenant reimbursement reconciliations by building


17.    2016-2017 Real estate tax bills


18.    2015/2016, 2016/2017 and Supplemental Real estate tax bills for all
buildings


19.    Insurance invoices that cover all of FY16 (for example, if the policy has
a fiscal year end, provide both 2015/2016 and 2016/2017 invoices)


20.    Straight line rent schedules for all buildings (if applicable)




K-1

--------------------------------------------------------------------------------






FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is made and entered into as of July 10, 2017,
between by and between REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited
partnership (the “Buyer”), and CSHV RANCHO PACIFICA, LLC, a Delaware limited
liability company (the “Seller”).
RECITALS
A.    Buyer and Seller have entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated as of July 5, 2017 (the “Purchase
Agreement”), in connection with the sale by Seller to Buyer of certain Property
more particularly described therein. All capitalized terms used herein which are
not otherwise defined herein shall have the meaning ascribed to them in the
Purchase Agreement.
B.    Buyer and Seller hereby desire to amend the Purchase Agreement as more
particularly set forth herein.
AGREEMENT
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Buyer and Seller agree as follows:


1.Leasing Costs. The parties hereby agree that Exhibit J attached to the
Purchase Agreement is deleted in its entirety and replaced with Exhibit J
attached hereto.
2.No Waiver. Nothing contained herein shall be or be deemed to be a waiver by
Buyer or Seller of any rights or remedies under the Purchase Agreement.
3.Reaffirmation. Except as expressly amended and modified hereby, the terms and
provisions of the Purchase Agreement are hereby ratified and affirmed in their
entirety.
4.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. This Amendment shall be deemed executed
and delivered upon each party’s delivery of executed signature pages, which
signature pages may be delivered electronically or by facsimile with the same
effect as delivery of the originals.
[Signatures commence on the following page]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions as of the date first
written above.




 
“Seller”
 
 
 
 
 
 
CSHV RANCHO PACIFICA, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
California State Teachers’ Retirement System, a public entity, its sole member
 
 
 
 
 
 
 
By:
CBRE Global Investors, LLC, a Delaware limited liability company, its investment
advisor
 
 
 
 
 
 
 
By:
/s/ Anthony Ecker
 
 
 
 
Anthony Ecker, Senior Director,
 
 
 
 
Authorized Signatory
 
 
 
 
 
 
“Buyer”
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.,
 
a Maryland limited partnership
 
 
 
 
 
 
By:
Rexford Industrial Realty, Inc.,
 
 
a Maryland corporation,
 
 
its General Partner
 
 
 
 
 
 
 
By:
/s/ Howard Schwimmer
 
 
Name:
Howard Schwimmer
 
 
Its:
Co-CEO

                







--------------------------------------------------------------------------------






EXHIBIT J
LEASING COSTS


1.
Lamon’s Metal Gasket - $12,000

2.
Union Supply Company - $181,150

3.
Affiliated Pathologists Medical Group - $14,862

4.
eVox Productions - $2,387.77








